Exhibit 10.1

SEPARATION AND DISTRIBUTION AGREEMENT

among

CARROLS RESTAURANT GROUP, INC.

CARROLS CORPORATION

and

FIESTA RESTAURANT GROUP, INC.

dated as of

April 24, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     5   

ARTICLE II SEPARATION

     13   

        2.1

  The Separation      13   

        2.2

  Charter and Bylaws      13   

        2.3

  No Representations or Warranties      13   

        2.4

  Agreements      14   

        2.5

  Transfers Not Effected Prior to the Distribution Date      14   

ARTICLE III MUTUAL RELEASES; INDEMNIFICATION

     15   

        3.1

  Release of Pre-Closing Claims      15   

        3.2

  Termination of Intercompany Agreements      17   

        3.3

  Indemnification by Fiesta Restaurant Group      17   

        3.4

  Indemnification by CRG, Carrols and Carrols LLC      18   

        3.5

  Indemnification Obligations Net of Insurance Proceeds      18   

        3.6

  Indemnification Obligations Net of Taxes      19   

        3.7

  Procedures for Indemnification of Third Party Claims      20   

        3.8

  Direct Claims; Additional Matters      22   

        3.9

  Contribution      23   

        3.10

  Remedies Cumulative      23   

        3.11

  Survival of Indemnities      23   

ARTICLE IV THE DISTRIBUTION

     23   

        4.1

  Delivery to Distribution Agent      23   

        4.2

  Mechanics of the Distribution      23   

        4.3

  Conditions Precedent to Consummation of the Separation and the Distribution   
  24    ARTICLE V ARBITRATION; DISPUTE RESOLUTION      25   

        5.1

  Agreement to Resolve Disputes      25   

        5.2

  Dispute Resolution      25   

        5.3

  Arbitration      26   

        5.4

  Continuity of Service and Performance      26   

ARTICLE VI CONVENANTS AND OTHER MATTERS

     27   

        6.1

  Other Agreement      27   

        6.2

  Further Instruments      27   

        6.3

  Provision of Books and Records      28   

        6.4

  Agreement For Exchange of Information      28   

        6.5

  Preservation of Legal Privileges      30   

        6.6

  Payment of Expenses      32   

        6.7

  Surety Instruments      32   

        6.8

  Guarantee Obligations; Master Lease      32   

        6.9

  Nonsolicitation of Employees      34   

        6.10

  Confidentiality      34   

 

2



--------------------------------------------------------------------------------

        6.11

  Indemnification of Directors, Officers and Employees      35   

        6.12

  Other Insurance      37   

        6.13

  Tax Matters      38   

        6.14

  Employee Matters      38   

        6.15

  Transition Services      38   

        6.16

  Voting Agreement      38   

ARTICLE VII MISCELLANEOUS

     39   

        7.1

  Limitation of Liability      39   

        7.2

  Entire Agreement      39   

        7.3

  Governing Law      39   

        7.4

  Termination      39   

        7.5

  Notices      40   

        7.6

  Counterparts      40   

        7.7

  Binding Effect; Assignment      40   

        7.8

  No Third Party Beneficiaries      40   

        7.9

  Severability      40   

        7.10

  Failure or Indulgence Not Waiver; Remedies Cumulative      41   

        7.11

  Amendment      41   

        7.12

  Authority      41   

        7.13

  Construction      41   

        7.14

  Interpretation      42   

        7.15

  Conflicting Agreements      42   

SCHEDULES

 

Schedule A

   Assumed Contracts

Schedule B

  

Lease Guarantee

Schedule C

   Intercompany Accounts, Related Liabilities and Other Materials

Schedule D

   Master Lease

 

3



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

This SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as
of April 24, 2012, between Carrols Restaurant Group, Inc., a Delaware
corporation (“CRG”), Carrols Corporation, a Delaware corporation (“Carrols”) and
Fiesta Restaurant Group, Inc., a Delaware corporation (“Fiesta Restaurant
Group”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in Article I hereof.

RECITALS

WHEREAS, Fiesta Restaurant Group is a wholly owned Subsidiary of Carrols;

WHEREAS, Carrols is a wholly owned Subsidiary of CRG;

WHEREAS, the Board of Directors of CRG has determined that it would be
appropriate and desirable for CRG to separate the Fiesta Business from the CRG
Business;

WHEREAS, Fiesta Restaurant Group was incorporated in April 2011 in contemplation
of the separation of the Fiesta Business from the CRG Business;

WHEREAS, in contemplation of the separation of the Fiesta Business from the CRG
Business, Carrols contributed all of the outstanding shares of Pollo Operations,
Inc., a Florida corporation, Pollo Franchise Inc., a Florida corporation, and
Taco Cabana, Inc., a Delaware corporation, to Fiesta Restaurant Group in
consideration of Fiesta Restaurant Group issuing 1,000 shares of its common
stock, par value $.01 per share (“Fiesta Common Stock”) to Carrols;

WHEREAS, in contemplation of the separation of the Fiesta Business from the CRG
Business, on August 5, 2011, (i) Fiesta Restaurant Group (A) issued $200 million
of 8.875% Senior Secured Second Lien Notes due 2016 (the “Fiesta Notes”)
pursuant to an Indenture (the “Fiesta Indenture”) among Fiesta Restaurant Group,
certain subsidiaries of Fiesta Restaurant Group (the “Fiesta Guarantors”) and
The Bank of New York Mellon Trust Company, N.A. and (B) entered into a Credit
Agreement, as amended (the “Fiesta Credit Facility”), among Fiesta Restaurant
Group, the Fiesta Guarantors, Wells Fargo Bank, National Association, as
administrative agent and the lenders party thereto, consisting of a revolving
credit facility that provides for aggregate borrowings of up to $25 million, and
(ii) Carrols LLC, a Delaware limited liability company (“Carrols LLC”) and a
wholly owned Subsidiary of Carrols, entered into a Credit Agreement, as amended
(the “Carrols LLC Facility”), among Carrols LLC, Wells Fargo Bank, National
Association, as administrative agent, M&T Bank, as syndication agent, Regions
Bank, as documentation agent and the lenders party thereto, consisting of
aggregate term loan borrowings of $65 million and a revolving credit facility
that provides for aggregate borrowings of up to $20 million;

WHEREAS, Carrols LLC used net proceeds from the term loan borrowings of $65
million under the Carrols LLC Facility and Fiesta Restaurant Group used net
proceeds from the sale of the Fiesta Notes to distribute funds to Carrols to
enable Carrols to (i) repay all outstanding indebtedness under Carrols prior
senior credit facility, (ii) repurchase its outstanding 9% Senior Subordinated
Notes due 2013 pursuant to a cash tender offer and related consent solicitation
and to pay the related tender premium and redeem any such notes not tendered and
repurchased in the tender offer and (iii) pay related fees and expenses;

 

4



--------------------------------------------------------------------------------

WHEREAS, in furtherance of the separation of the Fiesta Business from the CRG
Business, the Board of Directors of CRG has determined that, following the
Separation, it would be appropriate and desirable for CRG to distribute (the
“Distribution”) on a pro rata basis to the holders of outstanding shares of
common stock, par value $.01 per share, of CRG (“CRG Common Stock”) all of the
outstanding shares of Fiesta Common Stock owned by CRG as of the Distribution
Date;

WHEREAS, for U.S. federal income tax purposes, (i) certain transactions to be
effected in connection with the Separation are intended to qualify as
reorganizations under Sections 355 and/or 368 or as liquidations under
Section 332(a) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), respectively, and (ii) the Distribution is intended to qualify as a
transaction under Section 355 of the Code; and

WHEREAS, the parties intend in this Agreement, including the Schedules hereto,
to set forth the principal arrangements between them regarding the Separation
and the Distribution.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Action. “Action” means any demand, claim, action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

1.2 Affiliates. An “Affiliate” of any Person means another Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Person controlled, whether
through ownership of voting securities, by contract or otherwise.

1.3 Agreement. “Agreement” has the meaning set forth in the preamble.

1.4 Ancillary Agreements. “Ancillary Agreements” has the meaning set forth in
Section 2.4.

1.5 Appropriate Member of the CRG Group. “Appropriate Member of the CRG Group”
has the meaning set forth in Section 3.4.

1.6 Appropriate Member of the Fiesta Group. “Appropriate Member of the Fiesta
Group” has the meaning set forth in Section 3.3.

1.7 Asset. “Asset” means all rights, properties or assets, whether real,
personal or mixed, tangible or intangible, of any kind, nature and description,
whether accrued, contingent or otherwise, and wheresoever situated and whether
or not carried or reflected, or required to be carried or reflected, on the
books of any Person.

 

5



--------------------------------------------------------------------------------

1.8 Assumed Contracts. “Assumed Contracts” means the Contracts set forth on
Schedule A.

1.9 Business Day. “Business Day” means a day other than a Saturday, a Sunday or
a day on which banking institutions located in the State of New York are
authorized or obligated by law or executive order to close.

1.10 Carrols. “Carrols” has the meaning set forth in the preamble.

1.11 Carrols LLC. “Carrols LLC” has the meaning set forth in the recitals.

1.12 Carrols LLC Credit Facility. “Carrols LLC Credit Facility” has the meaning
set forth in the recitals.

1.13 Code. “Code” has the meaning set forth in the recitals.

1.14 Confidential Information. “Confidential Information” has the meaning set
forth in Section 6.10(a).

1.15 Consent. “Consent” means any consents, waivers or approvals from, or
notification requirements to, any third parties, including any notices or
reports to be submitted to, filings to be made with, or consents, registrations,
approvals, permits or authorizations to be obtained from, any Governmental
Authority.

1.16 Contract. “Contract” means any contract, agreement, lease, license, sales
order, purchase order, instrument or other commitment or arrangement that is
binding on any Person or entity or any part of its property under applicable
Law.

1.17 Costs. “Costs” has the meaning set forth in Section 6.11.

1.18 CRG. “CRG” has the meaning set forth in the preamble.

1.19 CRG Assets. “CRG Assets” means all Assets of CRG and its Subsidiaries other
than the Fiesta Assets.

1.20 CRG Books and Records. “CRG Books and Records” means the corporate books
and records (whether in hard copy or electronic format and including all minute
books, corporate charters and by-laws or comparable constitutive documents,
records of share issuances and related corporate records) of the CRG Group and
such other books and records, including operating, accounting, engineering,
corporate department and any other written record, whether in hard copy or
electronic format, to the extent they relate to the CRG Business, the CRG
Assets, or the CRG Liabilities, excluding the Fiesta Books and Records.
Notwithstanding the foregoing, “CRG Books and Records” shall not include any Tax
Returns or other information, documents or materials relating to Taxes. For the
avoidance of doubt, no Information meeting the definition of “CRG Books and
Records” shall be deemed not to be CRG Books and Records because it is provided
by any member of the CRG Group to any member of the Fiesta Group after the
Distribution Date in connection with the provision of services by any member of
the Fiesta

 

6



--------------------------------------------------------------------------------

Group pursuant to the Transition Services Agreement, or because it is generated,
maintained or held in connection with the provision of services by any member of
the Fiesta Group pursuant to the Transition Services Agreement after the
Distribution Date. Furthermore, Fiesta Restaurant Group, CRG and Carrols each
acknowledge and agree that the CRG Books and Records described in the
immediately preceding sentence shall belong solely to CRG or Carrols and shall
not be considered Privileged Information of Fiesta Restaurant Group.

1.21 CRG Business. “CRG Business” means any business and operations relating to
the Burger King business conducted by CRG and its Subsidiaries.

1.22 CRG Common Stock. “CRG Common Stock” has the meaning set forth in the
recitals.

1.23 CRG Group. “CRG Group” means CRG and its Subsidiaries, other than the
Fiesta Group.

1.24 CRG Guarantees. “CRG Guarantees” has the meaning set forth in
Section 6.8(a).

1.25 CRG Indemnitees. “CRG Indemnitees” has the meaning set forth in
Section 3.3.

1.26 CRG Liabilities. “CRG Liabilities” means all Liabilities of CRG Group,
whether arising prior to, on or after the Distribution Date, other than the
Fiesta Liabilities.

1.27 CRG Policies. “CRG Policies” has the meaning set forth in Section 6.12(b).

1.28 D&O Insurance. “D&O Insurance” has the meaning set forth in Section 6.11.

1.29 Dispute. “Dispute” has the meaning set forth in Section 5.2.

1.30 Dispute Notice. “Dispute Notice” has the meaning set forth in Section 5.2.

1.31 Distribution. “Distribution” has the meaning set forth in the recitals.

1.32 Distribution Agent. “Distribution Agent” has the meaning set forth in
Section 4.1.

1.33 Distribution Date. “Distribution Date” means the date on which the
Distribution Time occurs.

1.34 Distribution Time. “Distribution Time” means the time at which the
Distribution is effective.

1.35 Employee Matters Agreement. “Employee Matters Agreement” means the Employee
Matters Agreement dated the date hereof among CRG and Fiesta Restaurant Group.

1.36 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

1.37 Fiesta Assets. “Fiesta Assets” means only the following Assets of Fiesta
and its Subsidiaries:

(i) all of the outstanding equity interests of the members of the Fiesta Group
(other than the Fiesta Common Stock);

(ii) all Assets reflected on the Fiesta Balance Sheet or any schedule thereto
that are owned by Fiesta Restaurant Group or any of its Subsidiaries as of the
Distribution Time;

 

7



--------------------------------------------------------------------------------

(iii) all Assets transferred to the Fiesta Group prior to the Distribution Date,
including the Prior Transfers;

(iv) any Assets assigned to the Fiesta Group pursuant to this Agreement or any
Ancillary Agreement; and

(v) except as otherwise provided in this Agreement or one or more Ancillary
Agreements, all other Assets held by a member of the CRG Group or Fiesta Group
and used primarily in or that primarily relate to the Fiesta Business on or
prior to the Distribution Time.

For the avoidance of doubt, if any Assets described in clauses (i), (iii) or
(v) above are disposed of or lost prior to the Distribution Time, neither such
Assets nor the net proceeds therefrom shall constitute Fiesta Assets.

1.38 Fiesta Balance Sheet. “Fiesta Balance Sheet” means the audited balance
sheet of the Fiesta Group at January 1, 2012 included in the Information
Statement.

1.39 Fiesta Books and Records. “Fiesta Books and Records” means the corporate
books and records (whether in hard copy or electronic format and including all
minute books, corporate charters and by-laws or comparable constitutive
documents, records of share issuances and related corporate records) of any
member of the Fiesta Group and such other books and records, including
operating, accounting, engineering, corporate department and any other written
record, whether in hard copy or electronic format, to the extent they primarily
relate to the Fiesta Business, the Fiesta Assets or the Fiesta Liabilities,
including, without limitation, all such books and records primarily relating to
Persons who are employees of the Fiesta Group as of the Distribution Time, the
purchase of materials, supplies and services, dealings with customers of the
Fiesta Business, and all files relating to any Action the liability with respect
to which is a Fiesta Liability, except that no portion of the books and records
of the CRG Group containing minutes of meetings of any board of directors of any
of them shall be included. Notwithstanding the foregoing, “Fiesta Books and
Records” shall not include any Tax Returns or other information, documents or
materials relating to Taxes. For the avoidance of doubt, no Information meeting
the definition of “Fiesta Books and Records” shall be deemed not to be Fiesta
Books and Records because it is provided by any member of the Fiesta Group to
any member of the CRG Group after the Distribution Date in connection with the
provision of services by any member of the CRG Group pursuant to the Transition
Services Agreement, or because it is generated, maintained or held in connection
with the provision of services by any member of the CRG Group pursuant to the
Transition Services Agreement after the Distribution Date. Furthermore, Fiesta
Restaurant Group, CRG and Carrols each acknowledge and agree that the Fiesta
Books and Records described in the immediately preceding sentence shall belong
solely to Fiesta Restaurant Group and shall not be considered Privileged
Information of the CRG Group.

1.40 Fiesta Business. “Fiesta Business” means the business and operations
relating to the Pollo Tropical and Taco Cabana businesses conducted by Fiesta
Restaurant Group and its Subsidiaries as of the Distribution Time, as such
business and operations are described in the Information Statement.

 

8



--------------------------------------------------------------------------------

1.41 Fiesta Common Stock. “Fiesta Common Stock” has the meaning set forth in the
recitals.

1.42 Fiesta Credit Facility. “Fiesta Credit Facility” has the meaning set forth
in the recitals.

1.43 Fiesta Group. “Fiesta Group” means Fiesta Restaurant Group and its
Subsidiaries and each Person that becomes a Subsidiary of Fiesta Restaurant
Group after the Distribution Date.

1.44 Fiesta Guarantees. “Fiesta Guarantees” has the meaning set forth in
Section 6.8(b).

1.45 Fiesta Guarantors. “Fiesta Guarantors” has the meaning set forth in the
recitals.

1.46 Fiesta Indemnitees. “Fiesta Indemnitees” has the meaning set forth in
Section 3.4.

1.47 Fiesta Indenture. “Fiesta Indenture” has the meaning set forth in the
recitals.

1.48 Fiesta Liabilities. “Fiesta Liabilities” shall mean (without duplication):

(i) all Liabilities of the entities comprising the Fiesta Group, whether arising
prior to, on or after the Distribution Date;

(ii) except as otherwise expressly provided in this Agreement or one or more
Ancillary Agreements, all Liabilities reflected on the Fiesta Balance Sheet or
any schedule thereto that remain outstanding as of the Distribution Time;

(iii) all Liabilities delegated or allocated to, or assumed by, Fiesta
Restaurant Group or any member of the Fiesta Group under this Agreement or any
Ancillary Agreement, including Liabilities related to Assumed Contracts;

(iv) except as otherwise expressly provided in this Agreement or one or more
Ancillary Agreements, all Liabilities arising out of the Fiesta Assets or the
operation of the Fiesta Business, whether prior to, on or after the Distribution
Date;

1.49 Fiesta Notes. “Fiesta Notes” has the meaning set forth in the recitals.

1.50 Fiesta Restaurant Group. “Fiesta Restaurant Group” has the meaning set
forth in the preamble.

1.51 GAAP. “GAAP” means generally accepted accounting principles in the United
States in effect from time to time.

1.52 Good Faith Judgment. “Good Faith Judgment” shall mean the good faith
judgment of the Chief Executive Officer of CRG or Fiesta Restaurant Group, as
the case may be, in office as of the Distribution Date, or his respective
successor.

1.53 Governmental Authority. “Governmental Authority” shall mean any U.S.
federal, state, local or non-U.S. court, government, department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority.

1.54 Group. “Group” means either of the CRG Group or the Fiesta Group, as the
context requires.

 

9



--------------------------------------------------------------------------------

1.55 Indebtedness. “Indebtedness” of any Person means (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to Assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, or other encumbrance on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
guarantees by such Person of Indebtedness of others, (h) all capital lease
obligations of such Person, and (i) all securities or other similar instruments
convertible or exchangeable into any of the foregoing, but excluding daily cash
overdrafts associated with routine cash operations.

1.56 Indemnifiable Loss. “Indemnifiable Loss” has the meaning set forth in
Section 3.5(a).

1.57 Indemnified Persons. “Indemnified Persons” has the meaning set forth in
Section 6.11.

1.58 Indemnifying Party. “Indemnifying Party” has the meaning set forth in
Section 3.5(a).

1.59 Indemnitee. “Indemnitee” has the meaning set forth in Section 3.5(a).

1.60 Indemnity Payment. “Indemnification Payment” has the meaning set forth in
Section 3.5(a).

1.61 Information. “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

1.62 Information Statement. “Information Statement” means the information
statement filed as an exhibit to the Registration Statement (and any related
documentation) to be distributed to holders of CRG Common Stock in connection
with the Distribution, including any amendments or supplements thereto.

1.63 Insurance Proceeds. “Insurance Proceeds” means those monies:

 

  (a) received by an insured from an insurance carrier;

 

  (b) paid by an insurance carrier on behalf of the insured; or

 

  (c) received from any third party in connection with a Loss;

in any such case net of any out-of-pocket costs or expenses incurred in the
collection thereof.

 

10



--------------------------------------------------------------------------------

1.64 Intercompany Agreement. “Intercompany Agreement” means any Contract between
any entities included within the Fiesta Group, on the one hand, and any entities
within the CRG Group, on the other hand, entered into prior to the Distribution
Date, excluding any Contract to which a Person other than CRG, Carrols, Fiesta
or one of their Subsidiaries is a party.

1.65 Law. “Law” means any law, statute, ordinance, rule, regulation, order,
writ, judgment, injunction or decree of any Governmental Authority.

1.66 Liabilities. “Liabilities” shall mean any and all Indebtedness, liabilities
and obligations, whether accrued, fixed or contingent, mature or inchoate, known
or unknown, reflected on a balance sheet or otherwise, including those arising
under any Law, Action or any judgment of any court of any kind or any award of
any arbitrator of any kind, and those arising under any Contract.

1.67 Lease Guarantee. “Lease Guarantee” means each of the guarantees by CRG or
Carrols of all obligations of any Fiesta Group entity under the real property
leases listed on Schedule B for certain Pollo Tropical and Taco Cabana
restaurants.

1.68 Losses. “Losses” shall mean any and all damages, losses, deficiencies,
Liabilities, obligations, penalties, judgments, settlements, claims, payments,
interest costs, fines and expenses (including the costs and expenses of any and
all Actions and demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder), but excluding (a) consequential
and punitive damages (other than consequential or punitive damages awarded to
any third party against an Indemnitee for which indemnity is owed hereunder) and
(b) any reduction in the value of the shares of Fiesta Common Stock or CRG
Common Stock or other Fiesta Restaurant Group securities.

1.69 Master Lease. “Master Lease” means the master lease agreement identified on
Schedule D under which Carrols is the lessee of five Pollo Tropical restaurants
set forth on Schedule D in addition to certain Burger King restaurants.

1.70 NASDAQ. “NASDAQ” means The NASDAQ Global Market.

1.71 Person. “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

1.72 Prior Transfer. “Prior Transfer” means (i) a transfer prior to the date of
this Agreement of any Fiesta Asset contained in the CRG Group to the Fiesta
Group, (ii) an assumption prior to the date of this Agreement by the Fiesta
Group of any of the Fiesta Liabilities, (iii) a transfer prior to the date of
this Agreement of any CRG Asset contained in the Fiesta Group to the CRG Group,
(iv) an assumption prior to the date of this Agreement by the CRG Group of any
of the CRG Liabilities that are contained in the Fiesta Group and (v) the
disbursement by Carrols to Fiesta Restaurant Group of $2.5 million of excess
proceeds from the term loan borrowings of $65 million under the Carrols LLC
Facility and the sale of Fiesta Notes.

 

11



--------------------------------------------------------------------------------

1.73 Privilege. “Privilege” has the meaning set forth in Section 6.5(a).

1.74 Privileged Information. “Privileged Information” has the meaning set forth
in Section 6.5(a).

1.75 Proceeding. “Proceeding” means any Action, suit, mediation, arbitration,
claim, complaint, proceeding, inquiry or investigation.

1.76 Record Date. “Record Date” means the close of business on the date to be
determined by the Board of Directors of CRG as the record date for determining
stockholders of CRG entitled to receive shares of Fiesta Common Stock on the
Distribution Date pursuant to Section 4.2.

1.77 Record Holders. “Record Holders” has the meaning set forth in Section 4.1.

1.78 Registration Statement. “Registration Statement” means the registration
statement on Form 10 of Fiesta Restaurant Group (File No. 001-35373) with
respect to the registration under the Exchange Act of the Fiesta Common Stock,
including any amendments or supplements thereto.

1.79 Response. “Response” has the meaning set forth in Section 5.2(a).

1.80 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended.

1.81 Senior Party Representatives. “Senior Party Representatives” has the
meaning set forth in Section 5.2(a).

1.82 Separation. “Separation” means:

(i) the 23,161.822 for one split of the outstanding common stock of Fiesta
Restaurant Group, which which will occur prior to the Distribution Time;

(ii) the recapitalization of Fiesta Restaurant Group such that the number of
shares of Fiesta Common Stock issued and outstanding immediately before the
Distribution Time will equal the number of shares of CRG Common Stock
outstanding as of the Record Date, which Fiesta Common Stock owned by Carrols
will constitute all of the issued and outstanding common stock of Fiesta
Restaurant Group;

(iii) the distribution by Carrols to CRG of all of the outstanding Fiesta Common
Stock owned by Carrols immediately prior to the Distribution Time; and

(iv) the settling of intercompany accounts and related Liabilities and other
matters between CRG or any other member of the CRG Group, on the one hand, and
Fiesta Restaurant Group or any other member of the Fiesta Group, on the other
hand, as set forth on Schedule D.

1.83 Subleases. “Subleases” means the sublease agreements between Fiesta
Restaurant Group or any member of the Fiesta Group and Carrols with respect to
the Pollo Tropical restaurants listed on Schedule G which are leased to Carrols
under the Master Lease.

 

12



--------------------------------------------------------------------------------

1.84 Subsidiary. A “Subsidiary” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries.

1.85 Surety Instruments. “Surety Instruments” has the meaning set forth in
Section 6.7.

1.86 Taxes. “Taxes” has the meaning set forth in the Tax Matters Agreement.

1.87 Tax Returns. “Tax Returns” has the meaning set forth in the Tax Matters
Agreement.

1.88 Tax Matters Agreement. “Tax Matters Agreement” means the Tax Matters
Agreement dated the date hereof among CRG, Carrols and Fiesta Restaurant Group.

1.89 Third Party Claim. “Third Party Claim” has the meaning set forth in
Section 3.7(a).

1.90 Transition Services Agreement. “Transition Services Agreement” means the
Transition Services Agreement dated the date hereof among Fiesta Restaurant
Group, CRG and Carrols.

ARTICLE II

SEPARATION

2.1 The Separation. Each of CRG, Carrols and Fiesta Restaurant Group agrees on
behalf of itself and its Subsidiaries that (a) subject to Section 3.8(e), the
provisions of the Tax Matters Agreement shall exclusively govern the allocation
of Assets and Liabilities related to Taxes and (b) the provisions of the
Employee Matters Agreement shall exclusively govern the allocation of Assets and
Liabilities related to existing employee benefits and plans of CRG and Carrols,
which plans cover employees and former employees of members of both the CRG
Group and the Fiesta Group.

2.2 Charter and Bylaws. Effective as of the Distribution Time, the Amended and
Restated Certificate of Incorporation and Amended and Restated Bylaws of Fiesta
Restaurant Group shall be substantially in the forms as exhibits to the
Registration Statement.

2.3 No Representations or Warranties.

(a) Except as expressly set forth in this Agreement or in an Ancillary
Agreement, Fiesta Restaurant Group, CRG and Carrols understand and agree that no
member of the CRG Group is representing or warranting to Fiesta Restaurant Group
or any member of the Fiesta Group in any way as to the Fiesta Business, the
Fiesta Assets or the Fiesta Liabilities; and, no member of the Fiesta Group is
representing or warranting to CRG or any member of the CRG Group in any way as
to the CRG Business, the CRG Assets or the CRG Liabilities.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding any other provisions of this Agreement, any Ancillary
Agreement, or any other agreement or document contemplated by this Agreement,
any Ancillary Agreement or otherwise, to the contrary, THE TRANSFERS AND
ASSUMPTIONS REFERRED TO IN THIS AGREEMENT (INCLUDING PRIOR TRANSFERS), ANY
ANCILLARY AGREEMENT, OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR OTHERWISE HAVE BEEN, OR WILL BE, MADE
WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY NATURE (A) AS TO THE VALUE OR
FREEDOM FROM ENCUMBRANCE OF, ANY ASSETS, (B) AS TO ANY WARRANTY OF
MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OF, OR ANY OTHER
MATTER CONCERNING, ANY ASSETS OR (C) AS TO THE LEGAL SUFFICIENCY TO CONVEY TITLE
TO ANY ASSETS. CRG, Carrols and Fiesta Restaurant Group hereby acknowledge and
agree that ALL ASSETS INCLUDED IN PRIOR TRANSFERS AND PURSUANT TO ANY ANCILLARY
AGREEMENT, OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR OTHERWISE AND ARE BEING OR WERE TRANSFERRED “AS IS,
WHERE IS.”

2.4 Agreements. Prior to the Distribution Time, CRG, Carrols and Fiesta
Restaurant Group shall execute and deliver (or shall cause their appropriate
Subsidiaries to execute and deliver, as applicable) the agreements between them
designated as follows:

(i) the Transition Services Agreement,

(ii) the Employee Matters Agreement,

(iii) the Tax Matters Agreement and,

(iv) such other written agreements, documents or instruments as the parties may
agree are necessary or desirable and which specifically state that they are
Ancillary Agreements within the meaning of this Agreement (collectively, the
“Ancillary Agreements”).

2.5 Transfers Not Effected Prior to the Distribution Date. To the extent that
any transfers contemplated by this Agreement (including the Prior Transfers) or
any Ancillary Agreement shall not have been consummated as of the Distribution,
the parties shall cooperate to effect such transfers as promptly following the
Distribution as shall be practicable. Nothing herein shall be deemed to require
the transfer of any Assets or the assumption of any Liabilities that by their
terms or operation of law cannot be transferred or assumed; provided, that the
Fiesta Group and the CRG Group shall cooperate and use their respective
commercially reasonable efforts to obtain any necessary consents or approvals
for the transfer of all Assets and the assumption of all Liabilities
contemplated to be transferred or assumed pursuant to this Agreement (including
the Prior Transfers) and any Ancillary Agreement and shall, even in the absence
of necessary consents or approvals, transfer the equitable ownership of Assets
when such a transfer is permitted. In the event that any such transfer of Assets
or assumption of Liabilities has not been consummated effective as of the time
of the Distribution, the party retaining such Asset or Liability shall
thereafter hold such Asset in trust for the use and benefit of the party
entitled thereto (at the expense of the party entitled thereto) and retain such
Liability for the account of the party by whom such Liability is to be assumed
pursuant hereto, and take such other action as may be

 

14



--------------------------------------------------------------------------------

reasonably requested by the party to which such Asset is to be transferred, or
by whom such Liability is to be assumed, as the case may be, in order to place
such party, insofar as reasonably possible, in the same position as would have
existed had such Asset or Liability been transferred or assumed as contemplated
hereby. Without limiting any other duty of a party holding any Asset in trust
for the use and benefit of the party entitled thereto, such party shall take all
reasonable actions that it deems necessary to preserve the value of that Asset.
As and when any such Asset becomes transferable or such Liability can be
assumed, such transfer or assumption shall be effected forthwith. Subject to the
foregoing, the parties agree that, as of the Distribution Time (or such earlier
time as any such Asset may have been acquired or Liability assumed), each party
hereto shall be deemed to have acquired complete and sole beneficial ownership
over all of the Assets, together with all rights, powers and privileges incident
thereto, and shall be deemed to have assumed in accordance with the terms of
this Agreement all of the Liabilities, and all duties, obligations and
responsibilities incident thereto, which such party is entitled to acquire or
required to assume pursuant to the terms of this Agreement.

ARTICLE III

MUTUAL RELEASES; INDEMNIFICATION

3.1 Release of Pre-Closing Claims.

(a) Except as provided in Section 3.1(c), effective as of the Distribution Date,
Fiesta Restaurant Group does hereby, for itself and each other member of the
Fiesta Group, their respective Affiliates, successors and assigns, and all
Persons who at any time prior to the Distribution Date have been stockholders,
directors, officers, members, managing members, agents or employees of any
member of the Fiesta Group (in each case, in their respective capacities as
such), remise, release and forever discharge CRG and Carrols, each member of the
CRG Group and their respective Affiliates, successors and assigns, and all
stockholders, directors, officers, agents or employees of any member of the CRG
Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns, from any
and all Liabilities whatsoever to Fiesta Restaurant Group and each other member
of the Fiesta Group, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed on or before the Distribution Date,
including in connection with the transactions and all other activities to
implement any Prior Transfers, the Separation and the Distribution.

(b) Except as provided in Section 3.1(c), effective as of the Distribution Date,
CRG and Carrols do hereby, for itself and each other member of the CRG Group,
their respective Affiliates, successors and assigns, and all Persons who at any
time prior to the Distribution Date have been stockholders, directors, officers,
members, managing members, agents or employees of any member of the CRG Group
(in each case, in their respective capacities as such), remise, release and
forever discharge Fiesta Restaurant Group, each member of the Fiesta Group and
their respective Affiliates, successors and assigns, and all stockholders,
directors, officers, members, managing members, agents or employees of any
member of the Fiesta Group (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators,

 

15



--------------------------------------------------------------------------------

successors and assigns, from any and all Liabilities whatsoever to CRG and each
other member of the CRG Group, whether at law or in equity (including any right
of contribution), whether arising under any Contract, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed on or before the Distribution Date,
including in connection with the transactions and all other activities to
implement Prior Transfers, the Separation and the Distribution.

(c) Nothing contained in Section 3.1(a) or (b) shall impair any right of any
Person to enforce this Agreement, any Ancillary Agreement or any agreements,
arrangements, commitments or understandings that are specified in, or
contemplated to continue pursuant to, this Agreement or any Ancillary Agreement.
Nothing contained in Section 3.1(a) or (b) shall release any Person from:

(i) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of either Group under, this Agreement, any
Ancillary Agreement, the Prior Transfer or any other Contract among any members
of the CRG Group and the Fiesta Group;

(ii) any Liability that the parties may have with respect to indemnification or
contribution pursuant to this Agreement for claims brought against the parties
by third Persons, which Liability shall be governed by the provisions of this
Article III and, if applicable, the appropriate provisions of the Ancillary
Agreements;

(iii) any Liability that the parties may have with respect to the Subleases, or

(iv) any Liability the release of which would result in the release of any
Person other than an Indemnitee; provided that the parties agree not to bring
suit or permit any of their Subsidiaries to bring suit against any Indemnitee
with respect to such Liability.

(d) Fiesta Restaurant Group shall not make, and shall not permit any member of
the Fiesta Group to make, any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or indemnification,
against CRG, Carrols, Carrols LLC or any member of the CRG Group, or any other
Person released pursuant to Section 3.1(a), with respect to any Liabilities
released pursuant to Section 3.1(a). CRG, Carrols and Carrols LLC shall not
make, and shall not permit any member of the CRG Group to make, any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution or any indemnification, against Fiesta Restaurant Group or
any member of the Fiesta Group, or any other Person released pursuant to
Section 3.1(b), with respect to any Liabilities released pursuant to
Section 3.1(b).

(e) It is the intent of each of CRG, Carrols and Fiesta Restaurant Group by
virtue of the provisions of this Section 3.1 to provide for a full and complete
release and discharge of all Liabilities existing or arising from all acts and
events occurring or failing to occur or alleged to have occurred or to have
failed to occur and all conditions existing or alleged to have existed on or
before the Distribution Date, between or among Fiesta Restaurant Group or any
member of the Fiesta Group, on the one hand, and CRG, Carrols or any member of
the CRG Group, on the

 

16



--------------------------------------------------------------------------------

other hand (including any contractual agreements or arrangements existing or
alleged to exist between or among any such members on or before the Distribution
Date), except as expressly set forth in Section 3.1(c). At any time, at the
request of any other party, each party shall cause each member of its respective
Group to execute and deliver releases reflecting the provisions hereof.

3.2 Termination of Intercompany Agreements. Without limiting the generality of
Section 3.1(e) and subject to the terms of Section 3.1 and Schedule D, each of
the parties hereto agrees that, except for this Agreement, the Subleases and the
Ancillary Agreements (including any amounts owed with respect to such
agreements), all Intercompany Agreements and all other intercompany arrangements
and course of dealings whether or not in writing and whether or not binding or
in effect immediately prior to the Distribution Time shall terminate immediately
prior to the Distribution Time (other than the Ancillary Agreements) unless the
parties thereto otherwise agree in writing after the date of this Agreement.

3.3 Indemnification by Fiesta Restaurant Group. Except as provided in Sections
3.5 and 3.6, Fiesta Restaurant Group shall, and in the case of clauses (a),
(b) and (c) below shall in addition cause the Appropriate Member of the Fiesta
Group to, indemnify, defend and hold harmless CRG, Carrols, each member of the
CRG Group and their respective Affiliates, successors and assigns, and all
stockholders, directors, officers, members, managing members, agents or
employees of any member of the CRG Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns (collectively, the “CRG Indemnitees”) from and against
any and all Losses of the CRG Indemnitees relating to, arising out of or
resulting from any of the following (without duplication):

(a) the failure of Fiesta Restaurant Group or any other member of the Fiesta
Group or any other Person to pay, perform or otherwise promptly discharge any
Fiesta Liabilities in accordance with their respective terms, whether prior to
or after the Distribution Date;

(b) any Fiesta Liability;

(c) any breach by Fiesta Restaurant Group or any member of the Fiesta Group of
this Agreement, the Subleases or any of the Ancillary Agreements;

(d) the conduct of the Fiesta Business;

(e) any obligation or Liability under any Lease Guarantee; and

(f) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all Information contained in the Registration Statement or the Information
Statement (other than Information regarding CRG or Carrols provided by CRG or
Carrols in writing to Fiesta Restaurant Group for inclusion in the Registration
Statement or the Information Statement).

As used in this Section 3.3, “Appropriate Member of the Fiesta Group” means the
member or members of the Fiesta Group, if any, whose acts, conduct or omissions
or failures to act caused, gave rise to or resulted in the Loss from and against
which indemnity is provided.

 

17



--------------------------------------------------------------------------------

3.4 Indemnification by CRG, Carrols and Carrols LLC. Except as provided in
Sections 3.5 and 3.6, CRG, Carrols and Carrols LLC shall, jointly and severally,
and in case of clauses (a), (b), (c) and (d) below shall in addition cause the
Appropriate Member of the CRG Group to, indemnify, defend and hold harmless
Fiesta Restaurant Group, each member of the Fiesta Group and their respective
Affiliates, successors and assigns, and all stockholders, directors, officers,
members, managing members, agents or employees of any member of the Fiesta Group
(in each case, in their respective capacities as such), and their respective
heirs, executors, administrators, successors and assigns (collectively, the
“Fiesta Indemnitees”) from and against any and all Losses of the Fiesta
Indemnitees relating to, arising out of or resulting from any of the following
(without duplication):

(a) the failure of CRG, Carrols or any other member of the CRG Group or any
other Person to pay, perform or otherwise promptly discharge any CRG Liabilities
in accordance with their respective terms, whether prior to or after the
Distribution Date or the date hereof;

(b) any CRG Liability;

(c) any breach by CRG, Carrols or any member of the CRG Group of this Agreement,
the Subleases, the Master Lease or any of the Ancillary Agreements;

(d) the conduct of the CRG Business; and

(e) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to information regarding CRG or Carrols provided by CRG or Carrols in writing to
Fiesta Restaurant Group for inclusion in the Registration Statement or the
Information Statement.

As used in this Section 3.4, “Appropriate Member of the CRG Group” means the
member or members of the CRG Group, if any, whose acts, conduct or omissions or
failures to act caused, gave rise to or resulted in the Loss from and against
which indemnity is provided.

3.5 Indemnification Obligations Net of Insurance Proceeds.

(a) The parties intend that any Loss subject to indemnification or reimbursement
pursuant to this Article III (an “Indemnifiable Loss”) will be net of Insurance
Proceeds that actually reduce the amount of the Loss. Accordingly, the amount
which any party (an “Indemnifying Party”) is required to pay to any Person
entitled to indemnification hereunder (an “Indemnitee”) will be reduced by any
Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in reduction of the related Loss. If an Indemnitee receives a payment
(an “Indemnity Payment”) required by this Agreement from an Indemnifying Party
in respect of any Loss and subsequently receives Insurance Proceeds, then the
Indemnitee will pay to the Indemnifying Party an amount equal to the excess of
the Indemnity Payments received over the amount of the

 

18



--------------------------------------------------------------------------------

Indemnity Payments that would have been due if the Insurance Proceeds recovery
had been received, realized or recovered before the Indemnity Payments were
made. The Indemnitee shall use and cause its Affiliates to use commercially
reasonable efforts to recover any proceeds of insurance policies to which the
Indemnitee is entitled with respect to any Indemnifiable Loss if such
Indemnifiable Loss is attributable to events that occurred prior to the
Distribution Date. The existence of a claim by an Indemnitee for insurance or
against a third party in respect of any Indemnifiable Loss shall not, however,
delay any payment pursuant to the indemnification provisions contained in this
Article III and otherwise determined to be due and owing by an Indemnifying
Party; rather, the Indemnifying Party shall make payment in full of such amount
so determined to be due and owing by it against an assignment by the Indemnitee
to the Indemnifying Party of the portion of the claim of the Indemnitee for such
insurance or against such third party equal to the amount of such payment. The
Indemnitee shall use and cause its Affiliates to use commercially reasonable
efforts to assist the Indemnifying Party in recovering or to recover on behalf
of the Indemnifying Party, any Insurance Proceeds to which the Indemnifying
Party is entitled with respect to any Indemnifiable Loss as a result of such
assignment. The Indemnitee shall make available to the Indemnifying Party and
its counsel all employees, books and records, communications, documents, items
or matters within its knowledge, possession or control that are necessary,
appropriate or reasonably deemed relevant by the Indemnifying Party with respect
to the recovery of such Insurance Proceeds; provided, however, that subject to
Section 6.5 hereof, nothing in this sentence shall be deemed to require a party
to make available books and records, communications, documents or items which
(i) in such party’s Good Faith Judgment could result in a waiver of any
Privilege with respect to a third party even if Fiesta Restaurant Group, CRG,
Carrols and Carrols LLC cooperated to protect such Privilege as contemplated by
this Agreement, or (ii) such party is not permitted to make available because of
any Law or any confidentiality obligation to a third party, in which case such
party shall use commercially reasonable efforts to seek a waiver of or other
relief from such confidentiality restriction. Unless the Indemnifying Party has
made payment in full of any Indemnifiable Loss, such Indemnifying Party shall
use and cause its Affiliates to use commercially reasonable efforts to recover
any Insurance Proceeds to which it or such Affiliate is entitled with respect to
any Indemnifiable Loss.

(b) An insurer who would otherwise be obligated to pay any claims shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “windfall” (i.e., a benefit it would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof.

3.6 Indemnification Obligations Net of Taxes. The parties intend that any Loss
subject to indemnification or reimbursement pursuant to this Article III will be
net of Taxes. Accordingly, the amount which an Indemnifying Party is required to
pay to an Indemnitee will be adjusted to reflect any tax benefit to the
Indemnitee from the underlying Loss and to reflect any Taxes imposed upon the
Indemnitee as a result of the receipt of such payment. Such an adjustment will
first be made at the time that the indemnity payment is made and will further be
made, as appropriate, to take into account any change in the liability of the
Indemnitee for Taxes that occurs in connection with the final

 

19



--------------------------------------------------------------------------------

resolution of an audit by a taxing authority. For purposes of this Section 3.6,
the value of such tax benefit shall be an amount equal to the product of (x) the
amount of any present or future deduction allowable to the Indemnitee by the
Code, or other applicable Law, as a result of the underlying Loss and (y) the
highest statutory rate applicable under Section 11 of the Code, or other
applicable Law. To the extent permitted by Law, the parties will treat any
indemnity payment as a capital contribution made by CRG, Carrols or Carrols LLC
to Fiesta Restaurant Group or as a distribution made by Fiesta Restaurant Group
to CRG, Carrols or Carrols LLC, as the case may be, on the date recited above on
which the parties entered into the Agreement.

3.7 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnitee shall receive notice or otherwise learn of the assertion by
a Person (including any Governmental Authority) who is not a member of the CRG
Group or the Fiesta Group of any claims or of the commencement by any such
Person of any Action (collectively, a “Third Party Claim”) with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 3.3 or 3.4, or any other Section of this
Agreement or any Ancillary Agreement, such Indemnitee shall promptly give such
Indemnifying Party written notice thereof. Any such notice shall describe the
Third Party Claim in reasonable detail. Notwithstanding the foregoing, the
failure of any Indemnitee or other Person to give notice as provided in this
Section 3.7(a) shall not relieve the related Indemnifying Party of its
obligations under this Article III, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within 30 days after the receipt of
notice from an Indemnitee in accordance with Section 3.7(a) (or sooner, if the
nature of such Third Party Claim so requires), the Indemnifying Party shall
notify the Indemnitee of its election whether the Indemnifying Party will assume
responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions. The failure to give such notice of
election within the 30-day period shall be deemed a rejection of the opportunity
to assume responsibility. After notice from an Indemnifying Party to an
Indemnitee of its election to assume the defense of a Third Party Claim (or in
the case where CRG, Carrols or Carrols LLC, as the Indemnitee or on behalf of a
member of the CRG Group as the Indemnitee, elects to defend a Third Party Claim
pursuant to paragraph (c)(i) or (c)(ii), after notice from CRG, Carrols or
Carrols LLC to the Indemnifying Party), such non-defending party shall have the
right to employ separate counsel and to participate in (but not control) the
defense, compromise or settlement thereof, but the fees and expenses of such
counsel shall be at the expense of such non-defending party.

(c) A party’s right to defend any Third Party Claim pursuant to Section 3.7(b)
includes the right (after consultation with the other party following at least
five Business Days’ written notice thereof) to compromise, settle or consent to
the entry of any judgment or determination of liability concerning such Third
Party Claim; provided, however, that the Indemnifying Party shall not
compromise, settle or consent to the entry of judgment or determination of
liability concerning any Third Party Claim without prior written approval by the
Indemnitee (which may

 

20



--------------------------------------------------------------------------------

not be unreasonably withheld) if the terms or conditions of such compromise,
settlement or consent would, in the reasonable judgment of the Indemnitee, have
a material adverse financial impact or a material adverse effect upon the
ongoing operations of the Indemnitee. Notwithstanding any other provision of
this Section 3.7, unless otherwise specifically agreed to by the parties in
writing (which agreement may not be unreasonably withheld), no party shall enter
into any compromise or settlement or consent to the entry of any judgment which
does not include as an unconditional term thereof the giving by the third party
of a release of both the Indemnitee and the Indemnifying Party from all further
liability concerning such Third Party Claim.

(d) If the party having the right to elect to defend a particular Third Party
Claim pursuant to Section 3.7(b) elects, or is deemed to have elected, not to
defend a particular Third Party Claim, the other party may defend such Third
Party Claim without any prejudice to its rights to indemnification from the
Indemnifying Party pursuant to this Article III. In such case, such other party
shall have the right to compromise, settle or consent to the entry of any
judgment with respect to such Third Party Claim as provided in Section 3.7(c)
without the consent of the Indemnifying Party.

(e) The Indemnifying Party shall bear all costs and expenses of defending any
Third Party Claim; provided, however, that (A) if both parties may be
Indemnifying Parties with respect to such Third Party Claim but only one party
is defending such Third Party Claim, the non-defending party shall reimburse the
defending party promptly upon demand by the defending party for the
non-defending party’s proportionate share, allocated based on each party’s
proportionate responsibility for the Indemnifiable Loss pursuant to this
Agreement, of all out-of-pocket costs and expenses reasonably incurred in
connection with the defending party’s defense of such Third Party Claim, and
(B) if both parties may be Indemnifying Parties with respect to such Third Party
Claim and both parties are defending such Third Party Claim, the parties shall
effect such reimbursements necessary so that each party bears its proportionate
share, allocated based on each party’s proportionate responsibility for the
Indemnifiable Loss pursuant to this Agreement, of all out-of-pocket costs and
expenses reasonably incurred in connection with the defense of such Third Party
Claim.

(f) The non-defending or co-defending party shall make available to the other
party and its counsel all employees, books and records, communications,
documents, items or matters within its knowledge, possession or control that are
necessary, appropriate or reasonably deemed relevant by the other party with
respect to such defense; provided, however, that subject to Section 6.5 hereof,
nothing in this subparagraph (g) shall be deemed to require a party to make
available books and records, communications, documents or items which (i) in
such party’s Good Faith Judgment could result in a waiver of any Privilege with
respect to a third party even if Fiesta Restaurant Group and CRG, Carrols or
Carrols LLC cooperated to protect such Privilege as contemplated by this
Agreement, or (ii) such party is not permitted to make available because of any
Law or any confidentiality obligation to a third party, in which case such party
shall use commercially reasonable efforts to seek a waiver of or other relief
from such confidentiality restriction.

(g) With respect to any Third Party Claim in which both parties are, or
reasonably may be expected to be, named as parties, or that otherwise implicates
both parties to a material degree, the parties shall reasonably cooperate with
respect to such Third Party Claim and maintain a joint defense in a manner that
will preserve applicable privileges.

 

21



--------------------------------------------------------------------------------

(h) Upon final judgment, determination, settlement or compromise of any Third
Party Claim, and unless otherwise agreed by the parties in writing, the
Indemnifying Party shall pay promptly on behalf of the Indemnitee, or to the
Indemnitee in reimbursement of any amount theretofore required to be paid by it,
all amounts required to be paid by the Indemnifying Party pursuant to this
Article III with respect to such claim as determined by such final judgment,
determination, settlement or compromise.

3.8 Direct Claims; Additional Matters.

(a) Any claim on account of a Loss which does not result from a Third Party
Claim shall be asserted by written notice given by the Indemnitee to the
Indemnifying Party. Any such notice shall describe the claim in reasonable
detail. Such Indemnifying Party shall have a period of 30 days after the receipt
of such notice within which to respond thereto. If such Indemnifying Party does
not respond within such 30-day period, such Indemnifying Party shall be deemed
to have refused to accept responsibility to make payment. If such Indemnifying
Party does not respond within such 30-day period or rejects such claim in whole
or in part, such Indemnitee shall be free to pursue such remedies as may be
available to such party as contemplated by this Agreement and the Ancillary
Agreements.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee in
respect of any rights, defenses or claims of such Indemnitee relating to such
Third Party Claim. Such Indemnitee shall cooperate with such Indemnifying Party
as may reasonably be required in connection with the prosecution of any
subrogated right, defense or claim, and its reasonable out-of-pocket costs and
expenses in connection therewith shall be reimbursed by the Indemnifying Party.

(c) In the event of an Action in which the Indemnitee is a named defendant, if
either the Indemnitee or Indemnifying Party shall so request, the parties shall
endeavor to cause the Indemnitee not to remain a named defendant, if reasonably
practicable.

(d) THE PARTIES UNDERSTAND AND AGREE THAT THE RELEASE FROM LIABILITIES AND
INDEMNIFICATION OBLIGATIONS HEREUNDER AND UNDER THE ANCILLARY AGREEMENTS MAY
INCLUDE RELEASE FROM LIABILITIES AND INDEMNIFICATION FOR LOSSES RESULTING FROM,
OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, AN INDEMNITEE’S OWN NEGLIGENCE OR
STRICT LIABILITY.

(e) Notwithstanding anything herein to the contrary, the parties acknowledge and
agree that indemnification for Losses (including Taxes) incurred as a result of
any breach of the Tax Matters Agreement shall be governed by this Article III.

 

22



--------------------------------------------------------------------------------

3.9 Contribution. If the indemnification provided for in this Article III is
unavailable to an Indemnitee in respect of any Losses for which indemnification
is provided for herein, then the Indemnifying Party, in lieu of indemnifying
such Indemnitee, shall contribute to the Losses paid or payable by such
Indemnitee as a result of such Indemnifiable Loss in such proportion as is
appropriate to reflect the relative fault of Fiesta Restaurant Group and each
other member of the Fiesta Group, on the one hand, and CRG, Carrols, Carrols LLC
and each other member of the CRG Group, on the other hand, in connection with
the circumstances which resulted in such Indemnifiable Loss. With respect to any
Indemnifiable Loss relating to matters covered by Section 3.3(d) or 3.4(d) or
otherwise relating to misstatements or omissions under securities or antifraud
laws, the relative fault of a member of the Fiesta Group, on the one hand, and
of a member of the CRG Group, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to a member of the Fiesta Group or a member of the CRG Group and, with
respect to information relating to the CRG Group, whether such information was
supplied by CRG.

3.10 Remedies Cumulative. The remedies provided in this Article III shall be
cumulative and, subject to the provisions of Article V, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.

3.11 Survival of Indemnities. The rights and obligations of each of CRG, Carrols
or Carrols LLC and Fiesta Restaurant Group and their respective Indemnitees
under this Article III shall survive the sale or other transfer by any party of
any Assets or businesses or the assignment by it of any Liabilities.

ARTICLE IV

THE DISTRIBUTION

4.1 Delivery to Distribution Agent. Subject to Section 4.3, on or prior to the
Distribution Date CRG will deliver to American Stock Transfer & Trust Company,
as distribution agent (the “Distribution Agent”), for the benefit of holders of
record of CRG Common Stock at the close of business on the Record Date (the
“Record Holders”) a stock certificate representing (or authorize the related
book-entry transfer of) all outstanding shares of Fiesta Common Stock and will
order the Distribution Agent to effect the Distribution at the Distribution Time
in the manner set forth in Section 4.2.

4.2 Mechanics of the Distribution.

(a) On the Distribution Date, (i) Carrols will distribute, immediately prior to
the Distribution Time, all of the outstanding shares of Fiesta Common Stock to
CRG and (ii) CRG will direct the Distribution Agent to distribute, at the
Distribution Time, to each Record Holder one share of Fiesta Common Stock for
each share of CRG Common Stock held by such Record Holder. All of the shares of
Fiesta Common Stock so issued will be validly issued, fully paid and
non-assessable. The Distribution will be effective as of the Distribution Time.

(b) Carrols Restaurant Group and Fiesta Restaurant Group shall mail or cause to
be mailed to the Record Holders, on or prior to the Distribution Date, the
Information Statement.

 

23



--------------------------------------------------------------------------------

4.3 Conditions Precedent to Consummation of the Separation and the Distribution.
Neither the Separation, the Distribution nor the related transactions set forth
in this Agreement or in any of the Ancillary Agreements will become effective
unless the following conditions have been satisfied or waived by CRG and
Carrols, in their sole and absolute discretion, at or before the Distribution
Time:

(a) the private letter ruling from the Internal Revenue Service dated February
3, 2012 confirming that distribution of the Fiesta Common Stock will be tax-free
to Carrols Restaurant Group and the Carrols Restaurant Group stockholders for
U.S. federal income tax purposes and any supplemental rulings received before
the date of this Agreement will continue to be in effect;

(b) Carrols Restaurant Group will have received an opinion of its tax advisor
confirming that the distribution of the Fiesta Common Stock to Carrols
Restaurant Group’s stockholders should qualify as a tax-free distribution under
Section 355 and related provisions of the Code, to Carrols Restaurant Group, the
Carrols Restaurant Group stockholders and to Fiesta Restaurant Group for U.S.
federal income tax purposes;

(c) the Separation and the Distribution will not violate or result in a breach
of any Law or any material agreement;

(d) the Registration Statement will have become effective under the Exchange
Act, no stop order relating to the Registration Statement will be in effect and
the Information Statement having been mailed to stockholders of Carrols
Restaurant Group;

(e) Carrols Restaurant Group will have received all permits, registrations and
consents required under the securities or blue sky laws of states or other
political subdivisions of the United States or of other foreign jurisdictions in
connection with the Distribution;

(f) NASDAQ will have approved Fiesta Common Stock for listing, subject to
official notice of issuance;

(g) the Ancillary Agreements will have been executed and delivered by each of
the parties thereto and no party will be in material breach of any Ancillary
Agreement;

(h) all Consents required to be received or made before the Distribution may
take place will have been received or made and be in full force and effect,
except where the failure to obtain such Consents would not have a material
adverse effect on the ability of the parties to complete the Separation and
Distribution or on the business, assets, liabilities, condition or results of
operations of Fiesta Restaurant Group, Carrols Restaurant Group, or its
respective Subsidiaries, taken as a whole;

(i) no order, injunction or decree issued by a Governmental Authority preventing
the consummation of the Separation or the Distribution or any of the other
transactions contemplated by this Agreement or any of the Ancillary Agreements;
and

(j) the Separation and the Distribution will not violate, conflict with or
result in a breach (with or without the passage of time) of the terms of, or
require a Consent under, the Carrols LLC Credit Facility, Fiesta Credit Facility
and the Fiesta Indenture.

 

24



--------------------------------------------------------------------------------

Each of the conditions set forth in this Section 4.3 is for the benefit of CRG
and Carrols, and CRG and Carrols may, in their sole and absolute discretion,
determine whether to waive any condition, in whole or in part. Any determination
made by CRG and Carrols concerning the satisfaction or waiver of any or all of
the conditions in this Section 4.3 will be conclusive and binding on the
parties. The satisfaction of the conditions will not create any obligation on
the part of CRG or Carrols to Fiesta Restaurant Group or any other Person to
effect the Separation or the Distribution or in any way limit CRG’s or Carrols’
right to terminate as set forth in Section 7.4 or alter the consequences of any
termination from those specified in Section 7.4.

ARTICLE V

ARBITRATION; DISPUTE RESOLUTION

5.1 Agreement to Resolve Disputes. Except as otherwise specifically provided in
any Ancillary Agreement, the procedures for discussion, negotiation and dispute
resolution set forth in this Article V shall apply to all disputes,
controversies or claims (whether sounding in contract, tort or otherwise) that
may arise out of or relate to or arise under or in connection with this
Agreement or any Ancillary Agreement, or the transactions contemplated hereby or
thereby (including all actions taken in furtherance of the transactions
contemplated hereby or thereby on or prior to the date hereof), or the
commercial or economic relationship of the parties relating hereto or thereto,
between or among any member of the CRG Group on the one hand and the Fiesta
Group on the other hand. Except as otherwise specifically provided in any
Ancillary Agreement, each party agrees on behalf of itself and each member of
its respective Group that the procedures set forth in this Article V shall be
the sole and exclusive remedy in connection with any dispute, controversy or
claim relating to any of the foregoing matters and irrevocably waives any right
to commence any Action in or before any Governmental Authority, except as
otherwise required by Law.

5.2 Dispute Resolution.

(a) Either party may commence the dispute resolution process of this Section 5.2
by giving the other party written notice (a “Dispute Notice”) of any of any
controversy, claim or dispute of whatever nature arising out of or relating to
or in connection with this Agreement, any Ancillary Agreement or the breach,
termination, enforceability or validity thereof (a “Dispute”) which has not been
resolved in the normal course of business or as provided in the relevant
Ancillary Agreement. The parties shall attempt in good faith to resolve any
Dispute by negotiation between executive officers of each party (“Senior Party
Representatives”) who have authority to settle the Dispute and, unless
discussions between the parties are already at a senior management level, who
are at a higher level of management than the Persons who have direct
responsibility for the administration of this Agreement or the relevant
Ancillary Agreement. Within fifteen (15) days after delivery of the Dispute
Notice, the receiving party shall submit to the other a written response (the
“Response”). The Dispute Notice and the Response shall include (i) a statement
setting forth the position of the party giving such notice and a summary of
arguments supporting such position and (ii) the name and title of such party’s
Senior Party Representative and any other Persons who will accompany the Senior
Party Representative at the meeting at which the parties will attempt to settle
the Dispute. Within thirty (30) days after the delivery of the Dispute

 

25



--------------------------------------------------------------------------------

Notice, the Senior Party Representatives of both parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the Dispute. The parties shall cooperate
in good faith with respect to any reasonable requests for exchanges of
Information regarding the Dispute or a Response thereto.

(b) All negotiations, conferences and discussions pursuant to this Section 5.2
shall be confidential and shall be treated as compromise and settlement
negotiations. Nothing said or disclosed, nor any document produced, in the
course of such negotiations, conferences and discussions that is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration.

(c) Any Dispute regarding the following matters is not required to be negotiated
prior to seeking relief from an arbitrator: (i) breach of any obligation of
confidentiality or waiver of Privilege; and (ii) any other claim where interim
relief is sought to prevent serious and irreparable injury to one of the
parties. However, the parties to the Dispute shall make a good faith effort to
negotiate such Dispute, according to the above procedures, while such
arbitration is pending.

5.3 Arbitration.

(a) Subject to Section 5.3(b), if for any reason a Dispute is not resolved
within ninety (90) days from delivery of the Dispute Notice in accordance with
the dispute resolution process described in Section 5.2, the parties agree that
such Dispute shall be settled by binding arbitration before a single arbitrator
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. The arbitrator selected to resolve the Dispute shall be bound
exclusively by the laws of the State of New York without regard to its choice of
law rules. Any decisions of award of the arbitrator will be final and binding
upon the parties and may be entered as a judgment by the parties. Any rights to
appeal or review such award by any court or tribunal are hereby waived to the
extent permitted by Law.

(b) Costs of the arbitration shall be borne equally by the parties involved in
the matter, except that each party shall be responsible for its own expenses,
except as otherwise determined by the arbitrator.

(c) The parties agree to comply and cause the members of their applicable Group
to comply with any award made in any arbitration proceeding pursuant to this
Section 5.3, and agree to enforcement of or entry of judgment upon such award in
any court of competent jurisdiction, including any federal or state court
located in the City of New York, Borough of Manhattan. The arbitrator shall be
entitled to award any remedy in such proceedings, including monetary damages,
specific performance and all other forms of legal and equitable relief;
provided, however, that the arbitrator shall not be entitled to award punitive,
exemplary, treble or any other form of non-compensatory monetary damages unless
in connection with indemnification for a Third Party Claim, to the extent of
such claim.

5.4 Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement and each Ancillary Agreement during the course of dispute
resolution pursuant to the provisions of this Article V with respect to all
matters not subject to such Dispute.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS AND OTHER MATTERS

6.1 Other Agreements. In addition to the specific agreements, documents and
instruments annexed to this Agreement, CRG or Carrols and Fiesta Restaurant
Group agree to execute or cause to be executed by the appropriate parties and
deliver, as appropriate, such other agreements, instruments and other documents
as may be reasonably requested by either party and necessary or desirable in
order to effect the purposes of this Agreement and the Ancillary Agreements.

6.2 Further Instruments. At the request of Fiesta Restaurant Group or CRG or
Carrols and without further consideration, the other party will execute and
deliver, and will cause its applicable Subsidiaries to execute and deliver, to
the requesting party and its Subsidiaries such other instruments of transfer,
conveyance, assignment, substitution and confirmation and take such action as
the requesting party may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to the requesting party and its
Subsidiaries and confirm the requesting party’s and its Subsidiaries’ title to
all of the Assets, rights and other things of value contemplated to be
transferred to the requesting party and its Subsidiaries pursuant to this
Agreement, the Ancillary Agreements, any documents referred to therein and any
Prior Transfers, to put the requesting party and its Subsidiaries in actual
possession and operating control thereof and to permit the requesting party and
its Subsidiaries to exercise all rights with respect thereto (including rights
under Contracts and other arrangements as to which the consent of any third
party to the transfer thereof shall not have previously been obtained). At the
request of Fiesta Restaurant Group or CRG or Carrols and without further
consideration, the other party will execute and deliver, and will cause its
applicable Subsidiaries to execute and deliver, to the requesting party and its
Subsidiaries all instruments, assumptions, novations, undertakings,
substitutions or other documents and take such other action as the requesting
party may reasonably deem necessary or desirable in order to have the other
party fully and unconditionally assume and discharge the Liabilities
contemplated to be assumed by such party under this Agreement, any Ancillary
Agreement, any document in connection herewith or the Prior Transfers and to
relieve the Fiesta Group or the CRG Group, as applicable, of any Liability or
obligation with respect thereto and evidence the same to third parties. Neither
CRG or Carrols nor Fiesta Restaurant Group shall be obligated, in connection
with the foregoing, to expend money other than reasonable out-of-pocket
expenses, attorneys’ fees and recording or similar fees. Furthermore, each
party, at the request of another party hereto, shall execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of the
transactions contemplated hereby or by the Prior Transfers.

 

27



--------------------------------------------------------------------------------

6.3 Provision of Books and Records.

As soon as practicable after the Distribution Date, subject to the provisions of
this Section 6.3, CRG and Carrols shall use commercially reasonable efforts to
deliver or cause to be delivered to Fiesta Restaurant Group all Fiesta Books and
Records in the possession of the CRG Group, and Fiesta Restaurant Group shall
use commercially reasonable efforts to deliver or cause to be delivered to CRG
all CRG Books and Records in the possession of the Fiesta Group. The foregoing
shall be limited by the following:

(a) To the extent any document can be subdivided without unreasonable effort or
cost into two portions, one of which constitutes a Fiesta Book and Record and
the other of which constitutes a CRG Book and Record, such document shall be so
subdivided and the appropriate portions shall be delivered to the parties.

(b) Each party may retain copies of books and records delivered to the other,
subject to holding in confidence in accordance with Section 6.10 Information
contained in such books and records.

(c) Without limiting the generality of the first paragraph of this Section 6.3,
for a period beginning on the Distribution Date and continuing in perpetuity, if
either CRG, Carrols or Fiesta Restaurant Group identifies any CRG Books and
Records then in the possession of a member of the Fiesta Group or any Fiesta
Books and Records then in the possession of a member of the CRG Group, as
applicable, CRG or Carrols, or Fiesta, as the case may be, shall or shall cause
any such CRG Books and Records or Fiesta Books and Records to be conveyed,
assigned, transferred and delivered to the entity identified by Fiesta
Restaurant Group, or CRG or Carrols, as the case may be, as the appropriate
transferee.

(d) Each party may refuse to furnish any Information if so doing, in such
party’s Good Faith Judgment, could result in a waiver of any Privilege with
respect to a third party even if Fiesta Restaurant Group, CRG or Carrols
cooperated to protect such Privilege as contemplated by this Agreement.

(e) Neither party shall be required to deliver to the other books and records or
portions thereof which are subject to any Law or confidentiality agreements
which would by their terms prohibit such delivery; provided, however, if
requested by the other party, such party shall use commercially reasonable
efforts to seek a waiver of or other relief from such confidentiality
restriction.

6.4 Agreement For Exchange of Information.

(a) From and after the Distribution Date, each of CRG, Carrols and Fiesta
Restaurant Group agrees to provide, or cause to be provided, to each other as
soon as reasonably practicable after written request therefor, any Information
in the possession or under the control of such party that the requesting party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements, requests or Laws imposed on the requesting party (including under
applicable securities Laws) by a Governmental Authority having jurisdiction over
the requesting party, (ii) for use in any pending or threatened judicial,
regulatory, arbitration, mediation or other proceeding or investigation or in
order to satisfy audit requirements (whether in connection with audits conducted
by independent accounting firms, internal audits, or audits conducted by third
parties entitled to do so by Contract, including customers and vendors), or in
connection with accounting, claims, regulatory, litigation or other similar
requirements, except in the case of a

 

28



--------------------------------------------------------------------------------

dispute subject to this Article VI brought by one party against the other party
(which shall be governed by such discovery rules as may be applicable under
Article VI or otherwise), (iii) to comply with its obligations under this
Agreement, any Ancillary Agreement or any Contract with a third party that is
not an Affiliate, employee or agent of the requesting party, or (iv) for any
other significant business need as mutually determined in good faith by the
parties; provided, however, that in the event that any party determines that any
such provision of Information is reasonably likely to be commercially
detrimental or violate any Law or agreement, the parties shall take reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.

(b) Any Information owned by a party that is provided to a requesting party
pursuant to this Section 6.4 shall be deemed to remain the property of the
providing party. Unless specifically set forth herein, nothing contained in this
Agreement shall be construed as granting or conferring rights of license or
otherwise in any such Information.

(c) The party requesting the Information under this Section 6.4 will reimburse
the other party for the reasonable out-of-pocket costs of creating, gathering
and copying the Information.

(d) Except as otherwise agreed in writing, or as otherwise provided in any
Ancillary Agreement, each party will use commercially reasonable efforts to
retain in accordance with such party’s record retention policies in effect from
time to time (which will comply with all applicable Laws) all significant
Information in the party’s possession or under its control relating to the
business, Assets or Liabilities of the other party’s Group, and, before
destroying or disposing of any Information relating to the business, Assets or
Liabilities of the other party’s Group, (i) the party proposing to dispose of or
destroy the Information will use commercially reasonable efforts to provide no
less than 30 days’ prior written notice to the other party, specifying the
Information proposed to be destroyed or disposed of and (ii) if, before the
scheduled date for the destruction or disposal, the other party requests in
writing that any of the Information proposed to be destroyed or disposed of be
delivered to the other party, the party proposing to dispose of or destroy the
Information will promptly arrange for the delivery of the requested Information
to a location specified by, and at the expense of, the requesting party.

(e) Except as otherwise provided for herein or in any Ancillary Agreement, no
party shall have any liability to any other party in the event that any
Information exchanged or provided pursuant to this Section 6.4 is found to be
inaccurate (including by misstatement or omission), in the absence of willful
misconduct by the party providing such Information.

(f) The rights and obligations granted under this Section 6.4 are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in this Agreement
and any Ancillary Agreement.

(g) Each party hereto shall, except in the case of a dispute subject to Article
V brought by one party against another party, use commercially reasonable
efforts to make available to each other party, upon written request, (i) the
former, current and future directors, officers, employees, other personnel and
agents of such party’s Group for fact finding, consultation and interviews and
as witnesses to the extent such Persons may reasonably be required in connection
with any Actions (other than Actions in which both CRG or any of its
Subsidiaries, on the one hand, and Fiesta Restaurant Group or any of its
Subsidiaries, on the other hand, as the case may be, are parties

 

29



--------------------------------------------------------------------------------

and may reasonably be adverse to one another in such Action) in which the
requesting party may from time to time be involved relating to the conduct of
the Fiesta Business or the CRG Business and (ii) any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents may reasonably be required in connection with
any judicial proceeding or other proceeding in which the requesting party may
from time to time be involved, regardless of whether such judicial proceeding or
other proceeding is a matter with respect to which indemnification may be sought
hereunder. The requesting party shall bear all costs and expenses in connection
therewith.

6.5 Preservation of Legal Privileges.

(a) CRG, Carrols and Fiesta Restaurant Group recognize that the members of their
respective Groups possess and will possess information and advice that has been
previously developed but is legally protected from disclosure under legal
privileges, such as the attorney-client privilege or work product exemption and
other concepts of legal privilege (“Privilege”). Each party recognizes that it
shall be jointly entitled to the Privilege with respect to such privileged
information and that each shall be entitled to maintain and use for its own
benefit all such information and advice, but both parties shall ensure that such
information is maintained so as to protect the Privileges with respect to the
other party’s interest. CRG, Carrols and Fiesta Restaurant Group agree that
their respective rights and obligations to maintain, preserve, assert or waive
any or all Privileges belonging to either party with respect to the Fiesta
Business or the CRG Business shall be governed by the provisions of this
Section 6.5. With respect to matters relating to the CRG Business, CRG or
Carrols shall have sole authority in perpetuity to determine whether to assert
or waive any or all Privileges, and Fiesta Restaurant Group shall take no action
(or permit any of its Subsidiaries to take action) without the prior written
consent of CRG or Carrols that could, in CRG’s or Carrols’ Good Faith Judgment,
result in any waiver of any Privilege that could be asserted by CRG or any of
its Subsidiaries under applicable Law and this Agreement. With respect to
matters relating to the Fiesta Business, Fiesta Restaurant Group shall have sole
authority in perpetuity to determine whether to assert or waive any or all
Privileges, and CRG shall take no action (or permit any of its Subsidiaries to
take action) without the prior written consent of Fiesta Restaurant Group that
could, in Fiesta’s Good Faith Judgment, result in any waiver of any Privilege
that could be asserted by Fiesta Restaurant Group or any of its Subsidiaries
under applicable Law and this Agreement. The rights and obligations created by
this Section 6.5 shall apply to all Information as to which CRG or Fiesta
Restaurant Group or their respective Subsidiaries would be entitled to assert or
has asserted a Privilege without regard to the effect, if any, of the Separation
and Distribution (“Privileged Information”). Privileged Information of CRG
includes (i) any and all Privileged Information existing prior to the
Distribution regarding the CRG Business but which after the Distribution is in
the possession of Fiesta Restaurant Group or any of its Subsidiaries; (ii) all
communications subject to a Privilege occurring prior to the Distribution
between counsel for CRG or any of its Subsidiaries (including in-house counsel
and former in-house counsel who are employees of Fiesta Restaurant Group) and
any person who, at the time of the communication, was an employee of CRG or any
of its Subsidiaries, regardless of whether such employee is or becomes an
employee of Fiesta Restaurant Group or any of its Subsidiaries; and (iii) all
Privileged Information generated,

 

30



--------------------------------------------------------------------------------

received or arising after the Distribution that refers or relates to Privileged
Information generated, received or arising prior to the Distribution. Privileged
Information of Fiesta Restaurant Group includes (i) any and all Privileged
Information generated prior to the Distribution regarding the Fiesta Business
but which after the Distribution is in the possession of CRG or any of its
Subsidiaries; (ii) all communications subject to a Privilege occurring prior to
the Distribution between counsel for Fiesta Restaurant Group or any of its
Subsidiaries and any person who, at the time of the communication, was an
employee of Fiesta Restaurant Group or any of its Subsidiaries, regardless of
whether such employee is or becomes an employee of CRG or any of its
Subsidiaries; and (iii) all Privileged Information generated, received or
arising after the Distribution that refers or relates to Privileged Information
generated, received or arising prior to the Distribution.

(b) Upon receipt by CRG or Carrols, or Fiesta Restaurant Group, as the case may
be, of any subpoena, discovery or other request from any third party that
actually or arguably calls for the production or disclosure of Privileged
Information of the other or if CRG or Carrols, or Fiesta Restaurant Group, as
the case may be, obtains knowledge that any current or former employee of CRG or
Carrols, or Fiesta Restaurant Group, as the case may be, has received any
subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, CRG or Carrols, or Fiesta Restaurant Group, as the case may be, shall
promptly notify the other of the existence of the request and shall provide the
other a reasonable opportunity to review the Privileged Information and to
assert any rights it may have under this Section 6.5 or otherwise to prevent the
production or disclosure of Privileged Information. CRG or Carrols, or Fiesta
Restaurant Group, as the case may be, will not produce or disclose to any third
party any of the other’s Privileged Information under this Section 6.5 unless
(A) the other has provided its express written consent to such production or
disclosure, or (B) a court of competent jurisdiction has entered an order not
subject to interlocutory appeal or review finding that the Information is not
entitled to protection from disclosure under any applicable privilege, doctrine
or rule.

(c) CRG’s and Carrols’ transfer of Fiesta Books and Records and other
Information to Fiesta Restaurant Group, CRG’s and Carrols’ agreement to permit
Fiesta Restaurant Group to obtain Information existing prior to the
Distribution, Fiesta Restaurant Group’s transfer of CRG Books and Records and
other Information and Fiesta Restaurant Group’s agreement to permit CRG and
Carrols to obtain Information existing prior to the Distribution are made in
reliance on CRG’s and Carrols, and Fiesta Restaurant Group’s respective
agreements, as set forth in Section 6.10 and this Section 6.5, to maintain the
confidentiality of such Privileged Information and to take the steps provided
herein for the preservation of all Privileges that may belong to or be asserted
by CRG and Carrols or Fiesta Restaurant Group, as the case may be. The access to
Privileged Information being granted pursuant to Section 6.3 hereof, the
agreement to provide witnesses and individuals pursuant to Section 6.4(g) hereof
and the disclosure to Fiesta Restaurant Group and CRG or Carrols of Privileged
Information relating to the Fiesta Business or the CRG Business pursuant to this
Agreement in connection with the Separation and Distribution shall not be
asserted by CRG or Carrols, or Fiesta Restaurant Group to constitute, or
otherwise be deemed, a waiver of any Privilege that has been or may be asserted
under this Section 6.5 or otherwise. Nothing in this Agreement shall operate to
reduce, minimize or condition the rights granted to CRG or Carrols and Fiesta
Restaurant Group in, or the obligations imposed upon CRG or Carrols and Fiesta
Restaurant Group by, this Section 6.5.

 

31



--------------------------------------------------------------------------------

6.6 Payment of Expenses. Except as otherwise provided in this Agreement or in
any Ancillary Agreement (a) CRG and Carrols, on the one hand, and Fiesta
Restaurant Group, on the other hand, will bear all of the expenses incurred on
or prior to the Distribution Date in connection with the Separation, the
Distribution and the other transactions contemplated by this Agreement as
mutually agreed to by the parties prior to the Distribution Time and (b) each
party will bear its own expenses incurred after the Distribution Date in
connection with the Separation, the Distribution and the other transactions
contemplated by this Agreement.

6.7 Surety Instruments. On or after the Distribution Date, if any letters of
credit, financial or surety bonds issued by third parties or other similar
financial instruments issued by third parties (collectively, “Surety
Instruments”) for the account of Fiesta Restaurant Group or any of its
Subsidiaries issued on behalf of or for the benefit of the CRG Business are
outstanding, or if any Surety Instruments for the account of CRG or any of its
Subsidiaries issued on behalf of or for the benefit of the Fiesta Business are
outstanding, the party benefiting from the Surety Instruments shall, and shall
cause its Subsidiaries to, use their respective commercially reasonable efforts
to replace such Surety Instruments as promptly as practicable with Surety
Instruments that (x) are issued for its own account or the account of any of its
Subsidiaries (or any combination thereof), (y) are acceptable to the beneficiary
or beneficiaries thereof and (z) neither impose any Liabilities, directly or
indirectly, on the party not benefiting therefrom or any of its Subsidiaries nor
encumber or otherwise restrict, directly or indirectly, any Assets of such party
or any of its Subsidiaries. Following the Distribution Date, (i) the party
benefiting from any such unreplaced Surety Instruments shall indemnify and hold
harmless the other party’s Group for any Losses arising from or relating to such
unreplaced Surety Instruments as set forth in Section 3.3 or 3.4, as applicable,
and (ii) the party benefiting from such Surety Instruments shall not, and shall
not permit any of its Subsidiaries to, enter into, renew or extend the term of,
increase its obligations under, or transfer to a third party, any loan, lease,
Contract or other obligation in connection with which the other party or any of
its Subsidiaries has issued, or caused to be issued, any Surety Instruments
which remain outstanding. The parties hereto agree that neither party nor any of
its respective Subsidiaries will have any obligation to renew any Surety
Instruments issued on behalf of a member of the other party’s Group after the
expiration of any such Surety Instruments, provided that nothing in this
Section 6.7 shall prevent a party from renewing any Surety Instrument.

6.8 Guarantee Obligations; Master Lease.

(a) CRG, Carrols, and Fiesta Restaurant Group shall cooperate and Fiesta
Restaurant Group shall use its commercially reasonable efforts to terminate, or
to cause Fiesta Restaurant Group, one of its Subsidiaries, or one of its
Affiliates (other than, if applicable, CRG or any of its Subsidiaries) to be
substituted in all respects for CRG and any of its Subsidiaries in respect of,
all obligations of CRG or any of its Subsidiaries under any loan, financing,
lease, Contract or other obligation, including any Lease Guarantee, (other than
Surety Instruments governed by Section 6.7) in existence as of the Distribution
Date pertaining to the Fiesta Business for which CRG or

 

32



--------------------------------------------------------------------------------

any of its Subsidiaries is or may be liable as guarantor (“CRG Guarantees”). If
such a termination or substitution is not effected by the Distribution Date,
(i) Fiesta Restaurant Group shall indemnify and hold harmless the CRG Group for
any Losses arising from or relating to CRG Guarantees, and (ii) neither CRG nor
any of its Subsidiaries will have any obligation to renew any CRG Guarantees
after the expiration of such CRG Guarantees. To the extent that CRG or any of
its Subsidiaries have performance obligations under any CRG Guarantee, Fiesta
Restaurant Group will use its commercially reasonable efforts to (i) perform
such obligations on behalf of CRG and its Subsidiaries or (ii) otherwise take
such action as reasonably requested by CRG so as to put CRG and its Subsidiaries
in the same position as if Fiesta Restaurant Group, and not CRG and its
Subsidiaries, had performed or were performing such obligations.

(b) CRG and Carrols, and Fiesta Restaurant Group shall cooperate and CRG and
Carrols shall use its commercially reasonable efforts to terminate, or to cause
CRG and Carrols, one of its Subsidiaries, or one of its Affiliates (other than,
if applicable, Fiesta Restaurant Group or any of its Subsidiaries) to be
substituted in all respects for Fiesta Restaurant Group and any of its
Subsidiaries in respect of, all obligations of Fiesta Restaurant Group or any of
its Subsidiaries under any loan, financing, lease, Contract or other obligation
(other than Surety Instruments governed by Section 6.7) in existence as of the
Distribution Date pertaining to the CRG Business for which Fiesta Restaurant or
any of its Subsidiaries is or may be liable as guarantor (“Fiesta Guarantees”).
If such a termination or substitution is not effected by the Distribution Date,
(i) CRG and Carrols shall indemnify and hold harmless the Fiesta Group for any
Losses arising from or relating to Fiesta Guarantees, and (ii) neither Fiesta
Restaurant Group nor any of its Subsidiaries will have any obligation to renew
any Fiesta Guarantees after the expiration of such Fiesta Guarantees. To the
extent that Fiesta Restaurant Group or any of its Subsidiaries have performance
obligations under any Fiesta Guarantee, CRG or Carrols will use its commercially
its reasonable efforts to (i) perform such obligations on behalf of Fiesta
Restaurant Group and its Subsidiaries or (ii) otherwise take such action as
reasonably requested by Fiesta Restaurant Group so as to put Fiesta Restaurant
Group and its Subsidiaries in the same position as if CRG or Carrols, and not
Fiesta Restaurant Group and its Subsidiaries, had performed or were performing
such obligations.

(c) CRG and Carrols, and Fiesta Restaurant Group shall cooperate and use their
commercially reasonable efforts to cause Fiesta Restaurant Group or one of its
Subsidiaries to enter into a new master lease or individual leases with the
lessor under the Master Lease with respect to the Pollo Tropical restaurants
identified on Schedule D that are currently subject to the Master Lease. Until
such new master lease is entered into or all such individual leases are entered
into, (i) CRG, Carrols or any of their Subsidiaries will perform its obligations
under the Master Lease during the term thereof such that no breach, default or
event of default shall occur or be continuing thereunder and (ii) CRG, Carrols
or any of their Subsidiaries shall cooperate with Fiesta Restaurant Group or any
of its Subsidiaries and use their commercially reasonable efforts to enter into,
and cause the lessor under the Master Lease to enter into a non disturbance
agreement or similar agreement on terms satisfactory to Fiesta Restaurant Group,
which shall provide that Fiesta Restaurant Group or one of its Subsidiaries
shall become the lessee under such Master Lease solely with respect to the Pollo
Tropical restaurants leased by Carrols thereunder and perform the obligations of
CRG, Carrols or any of their Subsidiaries under such Master Lease solely with
respect to the Pollo Tropical restaurants leased by Carrols thereunder in the
event of a breach or default thereunder by CRG, Carrols or any of their
Subsidiaries.

 

33



--------------------------------------------------------------------------------

6.9 Nonsolicitation of Employees.

(a) After the Distribution Date until the second anniversary thereof, Fiesta
Restaurant Group shall not, and shall cause its Affiliates and any employment
agencies acting on its behalf not to, solicit, recruit or hire, without CRG’s
and Carrols’ express written consent, any Persons who are employed by any member
of the CRG Group immediately after the Distribution Date or were employed by any
member of the CRG Group at any time during the six month period prior to the
Distribution Date. Notwithstanding the foregoing, this prohibition on
solicitation, recruitment and hiring does not apply to actions taken solely as a
result of a restaurant level employee’s affirmative response to a general
recruitment effort directed to any restaurant level employee and carried out
through a public solicitation or general solicitation.

(b) After the Distribution Date until the second anniversary thereof, CRG or
Carrols shall not, and shall cause its respective Affiliates and any employment
agencies acting on its respective behalf not to, solicit, recruit or hire,
without Fiesta Restaurant Group’s express written consent, any Persons who are
employed by any member of the Fiesta Group immediately after the Distribution
Date or were employed by any member of the Fiesta Group at any time during the
six month period prior to the Distribution Date. Notwithstanding the foregoing,
this prohibition on solicitation, recruitment and hiring does not apply to
actions taken solely as a result of a restaurant level employee’s affirmative
response to a general recruitment effort directed to any restaurant level
employee and carried out through a public solicitation or general solicitation.

6.10 Confidentiality.

(a) CRG, Carrols, and Fiesta Restaurant Group shall hold and shall cause the
members of the CRG Group and the Fiesta Group, respectively, to hold, and shall
each cause their respective officers, employees, agents, consultants and
advisors to hold, in strict confidence and not to disclose or release without
the prior written consent of the other party, any and all Confidential
Information (as defined herein); provided, that the parties may disclose, or may
permit disclosure of, Confidential Information (i) to their respective auditors,
attorneys, financial advisors, bankers and other appropriate consultants and
advisors who have a need to know such information and are informed of their
obligation to hold such information confidential to the same extent as is
applicable to the parties hereto and in respect of whose failure to comply with
such obligations, CRG or Carrols, or Fiesta Restaurant Group, as the case may
be, will be responsible or (ii) to the extent any member of the CRG Group or the
Fiesta Group is compelled to disclose any such Confidential Information by
judicial or administrative process or, in the opinion of legal counsel, by other
requirements of Law. Notwithstanding the foregoing, in the event that any demand
or request for disclosure of Confidential Information is made pursuant to clause
(ii) above, CRG or Carrols, or Fiesta Restaurant Group, as the case may be,
shall promptly notify the other of the existence of such request or demand and
shall provide the other a reasonable opportunity to seek an appropriate
protective order or other remedy, which both parties will cooperate in seeking
to obtain. In the event that such appropriate protective order or other remedy
is not obtained, the party whose Confidential Information is required to be
disclosed shall or shall cause the other party to furnish, or cause to be
furnished, only that portion of the Confidential Information that is

 

34



--------------------------------------------------------------------------------

legally required to be disclosed. As used in this Section 6.10, “Confidential
Information” shall mean all proprietary, technical or operational information,
data or material of one party which, prior to or following the Distribution
Date, has been disclosed by CRG, Carrols or members of the CRG Group, on the one
hand, or Fiesta Restaurant Group or members of the Fiesta Group, on the other
hand, in written, oral (including by recording), electronic, or visual form to,
or otherwise has come into the possession of, the other, including pursuant to
the access provisions of Section 6.4 hereof or any other provision of this
Agreement or by virtue of employees of the CRG Group becoming employees of the
Fiesta Group as a result of the transactions contemplated hereby (except to the
extent that such Information can be shown to have been (a) in the public domain
through no fault of such party (or, in the case of CRG, Carrols, any other
member of the CRG Group or, in the case of Fiesta Restaurant Group, any other
member of the Fiesta Group) or (b) later lawfully acquired from other sources by
the party (or, in the case of CRG or Carrols, such member of the CRG Group or,
in the case of Fiesta Restaurant Group, such member of the Fiesta Group) to
which it was furnished; provided, however, in the case of (b) that such sources
did not provide such Information in breach of any confidentiality obligations).

(b) Notwithstanding anything to the contrary set forth herein, (i) CRG, Carrols
and the other members of the CRG Group, on the one hand, and Fiesta Restaurant
Group and the other members of the Fiesta Group, on the other hand, shall be
deemed to have satisfied their obligations hereunder with respect to
Confidential Information if they exercise the same degree of care (but no less
than a reasonable degree of care) as they take to preserve confidentiality for
their own similar Information and (ii) confidentiality obligations provided for
in any agreement between CRG, Carrols or any other member of the CRG Group, or
Fiesta Restaurant Group or any other members of the Fiesta Group, on the one
hand, and any employee of CRG, Carrols or any other member of the CRG Group, or
Fiesta Restaurant Group or any other members of the Fiesta Group, on the other
hand, shall remain in full force and effect. Confidential Information of CRG,
Carrols or any other member of the CRG Group, on the one hand, or Fiesta
Restaurant Group or any other member of the Fiesta Group, on the other hand, in
the possession of and used by the other as of the Distribution Date may continue
to be used by such Person in possession of the Confidential Information in and
only in the operation of the CRG Business or the Fiesta Business, as the case
may be, and may be used only so long as the Confidential Information is
maintained in confidence and not disclosed in violation of Section 6.10(a). Such
continued right to use may not be transferred to any third party unless the
third party purchases all or substantially all of the business and Assets of
Fiesta Restaurant Group, or any Asset in which the relevant Confidential
Information is used or employed, in one transaction or in a series of related
transactions, provided that such prospective purchaser executes a written
agreement with CRG or Carrols (which agreement shall be fully and directly
enforceable by CRG or Carrols) in which such party agrees to be bound in
perpetuity by the terms of this Section 6.10.

6.11 Indemnification of Directors, Officers and Employees.

(a) Without limiting any additional rights that any officer, director or
employee may have under the Amended and Restated Certificate of Incorporation of
CRG or the Amended and Restated Bylaws of CRG (or the charter documents of CRG’s
Subsidiaries), from the Distribution Date through the sixth anniversary of the
Distribution Date, CRG shall, and shall cause the any of the

 

35



--------------------------------------------------------------------------------

CRG Group to, indemnify and hold harmless each current (as of the Distribution
Date) and former officer, director, employee or fiduciary of Fiesta Restaurant
Group or its Subsidiaries (collectively, the “Indemnified Persons”), from and
against any and all claims, losses, liabilities, damages, judgments, inquiries,
fines and fees, costs and expenses, including actual attorneys’ fees and
disbursements (collectively, “Costs”) incurred in connection with any
Proceeding, whether civil, criminal, administrative or investigative, arising
out of or pertaining to the fact that the Indemnified Person is or was an
officer, director, employee or fiduciary of CRG or its Subsidiaries at or prior
to the Distribution Date, whether asserted or claimed prior to, at or after the
Distribution Date, to the fullest extent that CRG would be permitted under
applicable Law and required under the Amended and Restated Certificate of
Incorporation of CRG or the Amended and Restated Bylaws of CRG (or, as relevant,
those of its applicable Subsidiary) as at the date hereof. In the event of any
such Proceeding, each Indemnified Person shall be entitled to advancement of
expenses incurred in the defense of any Proceeding from CRG or its Subsidiaries
to the fullest extent that CRG or its Subsidiaries would be permitted under
applicable Law and the Amended and Restated Certificate of Incorporation of CRG
or the Amended and Restated Bylaws of CRG (or, as relevant, those of its
applicable Subsidiary) as at the date hereof. Notwithstanding anything to the
contrary herein (but subject to any superior rights contained in Amended and
Restated Certificate of Incorporation of CRG or the Amended and Restated Bylaws
of CRG (or, as relevant, those of its applicable Subsidiary)), prior to making
any payment or advance in respect of the indemnification obligations set forth
in this Section 6.11, the Person who is requesting such indemnification or
advance shall agree to repay such payments or advances if it is ultimately
determined that such Person is not entitled to indemnification. Subject to any
superior rights contained in the Amended and Restated Certificate of
Incorporation of CRG or the Amended and Restated Bylaws of CRG (or, as relevant,
those of its applicable Subsidiary), no Indemnified Person shall settle,
compromise or consent to the entry of any judgment in any threatened or actual
Proceeding for which indemnification could be sought by an Indemnified Person
hereunder unless CRG consents in writing to such settlement, compromise or
consent (which consent shall not be unreasonably withheld, conditioned or
delayed).

(b) Except as may be required by applicable Law, CRG and Carrols agree that for
a period of six years from the Distribution Date, all rights to indemnification
and exculpation from liabilities for acts or omissions occurring at or prior to
the Distribution Date and rights to advancement of expenses relating thereto now
existing in favor of any Indemnified Person as provided in the Amended and
Restated Certificate of Incorporation of CRG or the Amended and Restated Bylaws
of CRG (or, as relevant, those of its applicable Subsidiary) shall survive the
Separation and Distribution and continue in full force and effect, and for a
period of six years from the Distribution Date shall not be amended, repealed or
otherwise modified in any manner that would adversely affect any right
thereunder of any such Indemnified Person.

(c) Prior to the Distribution Date, CRG shall pay for and cause to be obtained,
and to be effective at the Distribution Date, one or more prepaid “tail”
insurance policies for the Persons who, as of the date hereof, are covered by
CRG’s and its Subsidiaries’ existing directors’ and officers’ insurance policies
(“D&O Insurance”), with a claims period of at least six years from the
Distribution Date with terms and conditions (including scope and coverage
amounts) that are,

 

36



--------------------------------------------------------------------------------

taken as a whole, at least as favorable as CRG’s and its Subsidiaries’ existing
D&O Insurance, for claims arising from facts or events that occurred at or prior
to the Distribution Date, covering without limitation the transactions
contemplated hereby.

(d) Notwithstanding anything herein to the contrary, if any Proceeding (whether
arising before, at or after the Distribution Date) with respect to which an
Indemnified Person is entitled to indemnification is instituted against any
Indemnified Person on or prior to the sixth anniversary of the Distribution
Date, then the provisions of this Section 6.11 shall continue in effect until
the final disposition of such Proceeding.

(e) The indemnification provided for herein shall not be deemed exclusive of any
other rights to which an Indemnified Person is entitled, whether pursuant to
Law, Contract or otherwise. The provisions of this Section 6.11 shall survive
the consummation of the Separation and Distribution and, notwithstanding any
other provision of this Agreement that may be to the contrary, expressly are
intended to benefit, and shall be enforceable by, each of the Indemnified
Persons and their respective heirs and legal representatives.

(f) In the event that CRG or any of its successors or assigns (i) consolidates
with or merges into any other Person and is not the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfers or
conveys all or substantially all of its properties and assets to any Person,
then, and in each such case, proper provision shall be made so that the
successors and assigns of CRG shall succeed to the obligations set forth in this
Section 6.11.

6.12 Other Insurance.

(a) Except as may otherwise be expressly provided in this Article VI, the CRG
Group shall not have any Liability whatsoever to the Fiesta Group in connection
with the insurance policies and practices of CRG in effect at any time prior to
the Distribution Date, including in connection with the level or scope of any
such insurance, the creditworthiness of any insurance carrier, the terms and
conditions of any policy and the adequacy or timeliness of any notice to any
insurance carrier with respect to any claim or potential claim or otherwise.

(b) CRG or one or more members of the CRG Group shall continue to own all
property damage and business interruption, and liability insurance policies and
programs, including, without limitation, primary and excess general liability,
executive liability, automobile, workers’ compensation, property damage and
business interruption, crime and surety insurance policies, in effect on or
before the Distribution Date (collectively, the “CRG Policies”). Subject to the
provisions of this Agreement, the CRG Group shall retain all of their respective
rights, benefits and privileges, if any, under the CRG Policies. Nothing
contained herein shall be construed to be an attempted transfer of or a change
to any part of the ownership of the CRG Policies.

(c) Until the Distribution Date, the CRG Group will maintain in full force and
effect its existing insurance to the extent that it applies to any member of the
Fiesta Group, the Fiesta Business or the Fiesta Assets.

 

37



--------------------------------------------------------------------------------

(d) Commencing on and as of the Distribution Date, Fiesta Restaurant Group shall
be responsible for establishing and maintaining separate property damage,
business interruption and liability insurance policies and programs (including
primary and excess general liability, executive liability, automobile, workers’
compensation, unemployment, property damage and business interruption, crime,
surety and other insurance) for activities and claims involving any member of
the Fiesta Group. Each member of the Fiesta Group, as appropriate, shall be
responsible for all administrative and financial matters relating to insurance
policies established and maintained by the members of the Fiesta Group for
claims involving any member of the Fiesta Group.

(e) The provisions of this Section 6.12 relate solely to matters involving
property damage and business interruption, and liability insurance policies and
programs, including, without limitation, primary and excess general liability,
executive liability, automobile, workers’ compensation, property damage and
business interruption, crime and surety insurance policies, and shall not be
construed to affect any obligation of or impose any obligation on the parties
with respect to any life, health and accident, dental or medical or any other
insurance policies applicable to any of the officers, directors, employees or
other representatives of the parties or their Affiliates.

6.13 Tax Matters. All matters relating to Taxes shall be governed exclusively by
the Tax Matters Agreement, except as may be expressly stated herein or therein.
In the event of any inconsistency with respect to such matters between the Tax
Matters Agreement and this Agreement or any other Ancillary Agreement, the Tax
Matters Agreement shall govern to the extent of the inconsistency.

6.14 Employee Matters. All matters relating to or arising out of any employee
benefit, compensation or welfare arrangement in respect of any present and
former employee of the CRG Group or the Fiesta Group shall be governed by the
Employee Matters Agreement. In the event of any inconsistency with respect to
such matters between the Employee Matters Agreement and this Agreement or any
Ancillary Agreement, the Employee Matters Agreement shall govern to the extent
of the inconsistency.

6.15 Transition Services. All matters relating to the provision of support and
other services by the CRG Group to the Fiesta Group, or by the Fiesta Group to
the CRG Group after the Distribution Time, covered by the Transition Services
Agreement, shall be governed exclusively by the Transition Services Agreement,
except as may be expressly stated herein or therein. In the event of any
inconsistency with respect to such matters between the Transition Services
Agreement and this Agreement or any other Ancillary Agreement, the Transition
Services Agreement shall govern to the extent of the inconsistency.

6.16 Voting Agreement. CRG agrees not to amend the Voting Agreement dated as of
July 27, 2011, by and among CRG, Jefferies Capital Partners IV L.P., a Delaware
limited partnership, Jefferies Employee Partners IV LLC, and JCP Partners IV
LLC, a Delaware limited liability company without the prior written consent of
Fiesta Restaurant Group except as contemplated by the Asset Purchase Agreement
dated as of March 26, 2012 among CRG, Carrols LLC and Burger King Corporation.

 

38



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Limitation of Liability. EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED IN ANY
ANCILLARY AGREEMENT, IN NO EVENT SHALL ANY MEMBER OF THE CRG GROUP OR THE FIESTA
GROUP OR THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES BE LIABLE TO ANY
OTHER MEMBER OF THE CRG GROUP OR THE FIESTA GROUP FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY
OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS
SHALL NOT LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO
THIRD PARTIES AS SET FORTH IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.

7.2 Entire Agreement. This Agreement, the Ancillary Agreements and the Schedules
referenced or attached hereto and thereto, constitute the entire agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.

7.3 Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to the conflict of laws rules thereof to the extent
such rules would require the application of the law of another jurisdiction.

7.4 Termination. This Agreement and all Ancillary Agreements may be terminated
at any time prior to the Distribution Date by and in the sole discretion of CRG
without the approval of Fiesta Restaurant Group. In the event of termination
pursuant to this Section, neither party shall have any Liability of any kind to
the other party.

 

39



--------------------------------------------------------------------------------

7.5 Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed by registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), to the
party at the address of its principal executive office as set forth below or to
such other address or facsimile number for a party as it shall have specified by
like notice:

If to CRG or Carrols:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: Chief Executive Officer

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

email: daccordino@carrols.com

with a copy to:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: General Counsel

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

email: wmyers@carrols.com

If to Fiesta Restaurant Group:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: Chief Executive Officer

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

email: ttaft@pollotropical.com

with a copy to:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: General Counsel

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

email: jzirkman@frgi.com

7.6 Counterparts. This Agreement, including the Schedules hereto and the other
documents referred to herein, may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
agreement binding on Fiesta Restaurant Group, CRG and Carrols.

7.7 Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives
and successors, and nothing in this Agreement, express or implied, is intended
to confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. This Agreement may not be assigned by any
party hereto.

7.8 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and their respective Subsidiaries and is not intended to
confer upon any other Person except the parties hereto and their respective
Subsidiaries any rights or remedies hereunder.

7.9 Severability. If any term or other provision of this Agreement or the
Schedules attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

40



--------------------------------------------------------------------------------

7.10 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

7.11 Amendment. No change or amendment will be made to this Agreement except by
an instrument in writing signed on behalf of each of the parties to this
Agreement.

7.12 Authority. Each of the parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and the Ancillary Agreements, (b) the execution, delivery
and performance of this Agreement and the Ancillary Agreements by it have been
duly authorized by all necessary corporate or other actions, (c) it has duly and
validly executed and delivered this Agreement and the Ancillary Agreements to be
executed and delivered on or prior to the Distribution Date, and (d) this
Agreement and such Ancillary Agreements are legal, valid and binding
obligations, enforceable against it in accordance with their respective terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and general equity
principles.

7.13 Construction. This Agreement and the Ancillary Agreements shall be
construed as if jointly drafted by Fiesta Restaurant Group, CRG and Carrols and
no rule of construction or strict interpretation shall be applied against either
party. The parties represent that this Agreement is entered into with full
consideration of any and all rights which the parties may have. The parties have
relied upon their own knowledge and judgment and upon the advice of the
attorneys of their choosing. The parties have received independent legal advice,
have conducted such investigations they and their counsel thought appropriate,
and have consulted with such other independent advisors as they and their
counsel deemed appropriate regarding this Agreement and their rights and
asserted rights in connection therewith. The parties are not relying upon any
representations or statements made by any other party, or such other party’s
employees, agents, representatives or attorneys, regarding this Agreement,
except to the extent such representations are expressly incorporated in this
Agreement. The parties are not relying upon a legal duty, if one exists, on the
part of any other party (or such other party’s employees, agents,
representatives or attorneys) to disclose any information in connection with the
execution of this Agreement or its preparation, it being expressly understood
that no party shall ever assert any failure to disclose information on the part
of the other party as a ground for challenging this Agreement.

 

41



--------------------------------------------------------------------------------

7.14 Interpretation. The headings contained in this Agreement, in any Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Any capitalized term used in any Schedule, but not otherwise defined
therein, shall have the meaning assigned to such term in this Agreement. When a
reference is made in this Agreement to an Article, Section or Schedule, such
reference shall be to an Article or a Section of, or a Schedule to, this
Agreement unless otherwise indicated. The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.

7.15 Conflicting Agreements. In the event of conflict between this Agreement and
any Ancillary Agreement executed in connection herewith, the provisions of such
other agreement shall prevail.

[INTENTIONALLY LEFT BLANK]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Separation and Distribution
Agreement to be duly executed as of the date first set forth above.

 

CARROLS RESTAURANT GROUP, INC. By:   /s/    Paul Flanders   Name: Paul Flanders
  Title: Vice President and Chief Financial Officer

 

CARROLS CORPORATION By:   /s/    Paul Flanders   Name: Paul Flanders   Title:
Vice President and Chief Financial Officer

 

FIESTA RESTAURANT GROUP, INC. By:   /s/    Joseph Zirkman   Name: Joseph Zirkman
  Title: Vice President

 

Agreed to solely with respect to Article III

 

CARROLS LLC

By:   /s/    Paul Flanders   Name: Paul Flanders   Title: Vice President and
Chief Financial Officer

 

43



--------------------------------------------------------------------------------

Schedule A

Assumed Contracts

None



--------------------------------------------------------------------------------

Schedule B

Lease Guarantee

 

1   Jun-06   09/29/23   PT   16   NOT RELEASED 2   Jun-06   09/29/23   PT   17  
NOT RELEASED 3   Jun-06   09/29/23   PT   20   NOT RELEASED 4   Jun-06  
09/29/23   PT   22   NOT RELEASED 5   Jun-06   09/29/23   PT   35   NOT RELEASED
6   Dec-08   12/22/18   PT   9   NOT RELEASED 7   Dec-08   12/31/20   TC   102  
NOT RELEASED 8   Dec-08   12/31/20   TC   119   NOT RELEASED 9   Dec-08  
12/31/20   TC   122   NOT RELEASED 10   Dec-08   12/31/20   TC   128   NOT
RELEASED 11   Dec-08   12/31/20   TC   130   NOT RELEASED 12   Dec-08   12/31/20
  TC   143   NOT RELEASED 13   Dec-08   12/31/20   TC   144   NOT RELEASED 14  
Dec-08   12/31/20   TC   158   NOT RELEASED 15   Dec-08   12/31/20   TC   159  
NOT RELEASED 16   Dec-08   12/31/20   TC   160   NOT RELEASED 17   Dec-08  
12/31/20   TC   172   NOT RELEASED 18   Dec-08   12/31/20   TC   174   NOT
RELEASED 19   Dec-08   12/31/20   TC   176   NOT RELEASED 20   Dec-08   12/31/20
  TC   181   NOT RELEASED 21   Dec-08   12/31/20   TC   195   NOT RELEASED 22  
Dec-08   12/31/20   TC   199   NOT RELEASED 23   Dec-08   12/31/20   TC   236  
NOT RELEASED 24   Dec-08   12/31/20   TC   241   NOT RELEASED 25   Dec-08  
12/31/20   TC   248   NOT RELEASED 26       2/28/2030   TC   326   NOT RELEASED
27   10/31/2002   10/30/2022   TC   239   NOT RELEASED 28   10/2/2008  
9/30/2028   TC   240   NOT RELEASED 29   10/2/2008   9/30/2028   PT   6   NOT
RELEASED 30   Other - Sovereign   6/29/2026   PT   8   NOT RELEASED     31     
  Other - Sovereign   6/29/2026   PT   15   NOT RELEASED



--------------------------------------------------------------------------------

32   Other - Sovereign   6/29/2026   PT   23   NOT RELEASED 33   Other -
Sovereign   6/29/2026   PT   24   NOT RELEASED 34   Other   12/31/2022   PT   26
  NOT RELEASED 35   Other   12/22/2022   PT   53   NOT RELEASED 36   Other  
9/29/2018   PT   31   NOT RELEASED 37   Other   9/21/2018   PT   30   NOT
RELEASED 38   Other - USRA   12/31/2019   PT   13   NOT RELEASED 39   Other -
USRA   12/31/2019   PT   27   NOT RELEASED 40   Other - USRA   12/31/2019   PT  
40   NOT RELEASED 41   Other - USRA   12/31/2019   PT   43   NOT RELEASED 42  
Other - USRA   12/31/2019   PT   44   NOT RELEASED 43           TC   107   NOT
RELEASED 44           TC   113   NOT RELEASED 45           TC   136   NOT
RELEASED 46           TC   177   NOT RELEASED 47           TC   197   NOT
RELEASED



--------------------------------------------------------------------------------

Schedule C

Intercompany Accounts, Related Liabilities and Other Materials

Certain intercompany charges between the CRG Group and the Fiesta Group which
are settled in the normal course until the Distribution Date.



--------------------------------------------------------------------------------

Schedule D

Master Lease

 

   

Address

   FFCA Property No.    Carrols No. 1.   3196 Manchestor Road, Akron, OH 44319
   8001-0185    580 2.   80-90 Campbell Road, Schenectady, NY 12306    8001-0186
   584 3.   851 S.R. 97W, Bellville, OH 44813    8001-0187    585 4.   4620 S.
Hurstborne Pkwy, Louisville, KY 40299    8001-0188    587 5.   3007 NYS Rte. 417
W, Olean, NY 14760    8001-0189    588 6.   311 Brenton Way, Sheperdsville, KY
40165    8001-0190    589 7.   499 SR 103, Bluffton, OH, 45817    8001-0191   
594 8.   7021 Wyoming Avenue, Dearborn, MI 48126    4938-0529    595 9.   8299
Pines Boulevard, Pembrooke Pines, FL 33024    8001-0193    13 10.   11429 Pines
Boulevard, Pembrooke Pines, FL 33026    8001-0194    27 11.   Wiles Road, Coral
Springs, FL 33067    8001-0195    40 12.   2635 Weston Road, Weston, FL 33331   
8001-0196    43 13.   10575 NW 41st Street, Miami, FL 33178    8001-0197    44